 

EXHIBIT 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of June 16, 2006

 

among

 

REHABCARE GROUP, INC.,

as Borrower,

 

CERTAIN SUBSIDIARIES AND AFFILIATES OF THE BORROWER,

as Guarantors,

 

THE LENDERS NAMED HEREIN,

 

HARRIS N.A.,

as Syndication Agent,

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Documentation Agent,

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and L/C Issuer

 

 

 

 

 

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager

 

 


 

 



 

CHAR1\885527v10

 

 

TABLE OF CONTENTS

Article and Section

Page

 

i

CHAR1\885527v10

 



 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

1.01

Defined Terms.

1

 

1.02

Interpretive Provisions.

22

 

1.03

Accounting Terms and Provisions.

23

 

1.04

Rounding.

23

 

1.05

Times of Day.

23

 

1.06

Letter of Credit Amounts.

23

ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS

24

 

2.01

Commitments.

24

 

2.02

Borrowings, Conversions and Continuations.

25

 

2.03

Additional Provisions with respect to Letters of Credit.

26

 

2.04

Additional Provisions with respect to Swingline Loans.

32

 

2.05

Repayment of Loans.

34

 

2.06

Prepayments.

34

 

2.07

Termination or Reduction of Revolving Commitments.

35

 

2.08

Interest.

36

 

2.09

Fees.

36

 

2.10

Computation of Interest and Fees.

37

 

2.11

Payments Generally; Administrative Agent’s Clawback.

38

 

2.12

Sharing of Payments By Lenders.

39

 

2.13

Evidence of Debt.

40

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

41

 

3.01

Taxes.

41

 

3.02

Illegality.

42

 

3.03

Inability to Determine Rates.

43

 

3.04

Increased Cost; Capital Adequacy.

43

 

3.05

Compensation for Losses.

44

 

3.06

Mitigation Obligations; Replacement of Lenders.

45

 

3.07

Survival Losses.

45

ARTICLE IV GUARANTY

45

 

4.01

The Guaranty.

45

 

4.02

Obligations Unconditional.

46

 

4.03

Reinstatement.

47

 

4.04

Certain Waivers.

47

 

4.05

Remedies.

47

 

4.06

Rights of Contribution.

48

 

4.07

Guaranty of Payment; Continuing Guaranty.

48

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

48

 

5.01

Conditions to Initial Credit Extensions.

48

 

5.02

Conditions to all Credit Extensions.

50

ARTICLE VI REPRESENTATIONS AND WARRANTIES

51

 

6.01

Existence, Qualification and Power.

51

 

6.02

Authorization; No Contravention.

51

 

6.03

Governmental Authorization; Other Consents.

51

 

6.04

Binding Effect.

52

 

6.05

Financial Statements.

52

 

6.06

No Material Adverse Effect; No Internal Control Event.

52

 

6.07

Litigation.

52

 

 

ii

CHAR1\885527v10

 



 

 

 

6.08

No Default.

53

 

6.09

Ownership of Property; Liens.

53

 

6.10

Environmental Compliance.

53

 

6.11

Insurance.

53

 

6.12

Taxes.

53

 

6.13

ERISA Compliance.

53

 

6.14

Subsidiaries.

54

 

6.15

Margin Regulations; Investment Company Act.

54

 

6.16

Disclosure.

54

 

6.17

Taxpayer Identification Number; Other Identifying Information.

55

 

6.18

Compliance with Laws.

55

 

6.19

Intellectual Property; Licenses, Etc.

55

 

6.20

Security Agreement.

55

 

6.21

Pledge Agreement.

55

ARTICLE VII AFFIRMATIVE COVENANTS

56

 

7.01

Financial Statements.

56

 

7.02

Certificates; Other Information.

57

 

7.03

Notification.

59

 

7.04

Payment of Obligations.

59

 

7.05

Preservation of Existence, Etc.

59

 

7.06

Maintenance of Properties.

60

 

7.07

Maintenance of Insurance.

60

 

7.08

Compliance with Laws.

60

 

7.09

Books and Records.

60

 

7.10

Inspection Rights.

60

 

7.11

Use of Proceeds.

61

 

7.12

Joinder of Subsidiaries as Guarantors.

61

 

7.13

Pledge of Capital Stock.

61

 

7.14

Pledge of Other Property.

62

 

7.15

Landlord Consents.

62

ARTICLE VIII NEGATIVE COVENANTS

63

 

8.01

Liens.

63

 

8.02

Investments.

65

 

8.03

Indebtedness.

66

 

8.04

Mergers and Dissolutions.

67

 

8.05

Dispositions.

67

 

8.06

Restricted Payments.

68

 

8.07

Change in Nature of Business.

68

 

8.08

Change in Fiscal Year.

68

 

8.09

Transactions with Affiliates.

68

 

8.10

Prepayment of other Funded Debt.

68

 

8.11

No Further Negative Pledges.

69

 

8.12

Sale Leasebacks.

69

 

8.13

Financial Covenants.

69

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

70

 

9.01

Events of Default.

70

 

9.02

Remedies Upon Event of Default.

72

 

9.03

Application of Funds.

72

ARTICLE X ADMINISTRATIVE AGENT AND COLLATERAL AGENT

73

 

 

iii

CHAR1\885527v10

 



 

 

 

10.01

Appointment and Authorization of Administrative Agent and Collateral Agent.

73

 

10.02

Rights as a Lender.

74

 

10.03

Exculpatory Provisions.

74

 

10.04

Reliance by Administrative Agent.

75

 

10.05

Delegation of Duties.

75

 

10.06

Resignation of the Administrative Agent.

75

 

10.07

Non-Reliance on Administrative Agent and Other Lenders.

76

 

10.08

No Other Duties.

77

 

10.09

Administrative Agent May File Proofs of Claim.

77

 

10.10

Collateral and Guaranty Matters.

77

ARTICLE XI MISCELLANEOUS

78

 

11.01

Amendments, Etc.

78

 

11.02

Notices; Effectiveness; Electronic Communication.

79

 

11.03

No Waiver; Cumulative Remedies.

81

 

11.04

Expenses; Indemnity; Damage Waiver.

81

 

11.05

Payments Set Aside.

83

 

11.06

Successors and Assigns.

83

 

11.07

Treatment of Certain Information; Confidentiality.

87

 

11.08

Right of Setoff.

87

 

11.09

Interest Rate Limitation.

88

 

11.10

Counterparts; Integration; Effectiveness.

88

 

11.11

Survival of Representations and Warranties.

88

 

11.12

Severability.

89

 

11.13

Replacement of Lenders.

89

 

11.14

Governing Law; Jurisdiction; Etc.

90

 

11.15

Waiver of Jury Trial.

90

 

11.16

No Advisory or Fiduciary Responsibility.

91

 

11.17

USA PATRIOT Act Notice.

91

 

 

iv

CHAR1\885527v10

 



 

 



SCHEDULES

 

 

Schedule 2.01

Lenders and Commitments

 

 

Schedule 2.03

Existing Letters of Credit

 

 

Schedule 6.14

Subsidiaries

 

 

Schedule 6.17

Taxpayer Identification Numbers

 

Schedule 8.01

Existing Liens

 

 

Schedule 8.02

Existing Investments

 

 

Schedule 8.03

Existing Indebtedness

 

 

Schedule 11.02

Notice Addresses

 

 

Schedule 11.06

Processing and Recordation Fees

 

 

EXHIBITS

 

 

Exhibit 2.01

Form of Lender Joinder Agreement

 

 

Exhibit 2.02

Form of Loan Notice

 

 

Exhibit 2.13-1

Form of Revolving Note

 

 

Exhibit 2.13-2

Form of Swingline Note

 

 

Exhibit 7.02(a)

Form of Compliance Certificate

 

 

Exhibit 7.12

Form of Joinder Agreement

 

 

Exhibit 11.06

Form of Assignment and Assumption

 

 

v

CHAR1\885527v10

 



 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 16, 2006 (the
“Credit Agreement”), is by and among REHABCARE GROUP, INC., a Delaware
corporation (the “Borrower”), the Guarantors identified herein, the Lenders
party hereto, Harris N.A., as Syndication Agent, General Electric Capital
Corporation, as Documentation Agent, and BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent for the Lenders.

 

W I T N E S S E T H

 

WHEREAS, the Borrower requested, and the Lenders agreed pursuant to the terms of
that certain amended and restated credit agreement, dated as of October 12, 2004
(as amended, modified and supplemented, the “Existing Credit Agreement”), to
provide $90 million in credit facilities;

 

WHEREAS, the Borrower has requested certain modifications to the credit
facilities, including, among other things, an increase in the revolving credit
commitments under the Existing Credit Agreement and extension of the tenor
therefor and consent to the Symphony Acquisition and the Midland Acquisition;

 

WHEREAS, the Lenders have agreed to make the requested credit facilities
available to the Borrower on the terms and conditions hereinafter set forth; and

 

WHEREAS, this Credit Agreement is given in amendment to, restatement of and
substitution for the Existing Credit Agreement.

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms.

 

As used in this Credit Agreement, the following terms have the meanings provided
below:

 

“Acquisition” means the purchase or acquisition by any Person of (a) more than
fifty percent (50%) of the Capital Stock with ordinary voting power of another
Person or (b) all or any substantial portion of the property (other than Capital
Stock) of another Person, whether or not involving a merger or consolidation
with such Person.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Credit Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

 

1

CHAR1\885527v10

 



 

 

“Administrative Questionnaire” means an administrative questionnaire for the
Lenders in a form supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.

 

“Aggregate Revolving Committed Amount” has the meaning provided in Section
2.01(a).

 

“Applicable Percentage” means the following percentages per annum, based on the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):

 

 

Pricing Level

 

Consolidated Total Leverage Ratio

Applicable Percentage for Eurodollar Loans and Letter of Credit Fee

Applicable Percentage for Base Rate Loans

Commitment Fee

I

Equal to or greater than 3.5:1.0

 

2.25%

1.00%

0.500%

II

Equal to or greater than 3.0:1.0 but less than 3.5:1.0

 

2.00%

0.75%

0.375%

III

Equal to or greater than 2.5:1.0 but less than 3.0:1.0

 

1.75%

0.50%

0.300%

IV

Equal to or greater than 2.0:1.0 but less than 2.5:1.0

 

1.50%

0.25%

0.250%

V

Equal to or greater than 1.5:1.0 but less than 2.0:1.0

 

1.25%

0%

0.250%

VI

Less than 1.5:1.0

1.00%

0%

0.200%

 

Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Total Leverage Ratio shall become effective not later than the
date five (5) Business Days immediately following the date a Compliance
Certificate is delivered pursuant to Section 7.02(a); provided, however, that if
a Compliance Certificate is not delivered when due in accordance therewith, then
Pricing Level I shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered until the date
not later than five (5) Business Days immediately following delivery thereof.
The Applicable Percentage in effect from the Closing Date through the date for
delivery of the Compliance Certificate for the fiscal quarter ending September
30, 2006 shall be determined based upon Pricing Level IV. Determinations by the
Administrative Agent of the appropriate Pricing Level shall be conclusive absent
manifest error.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means BAS, in its capacity as sole lead arranger and sole book
manager.

 

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.

 

 

2

CHAR1\885527v10

 



 

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06)and accepted by the Administrative Agent, in substantially the
form of Exhibit 11.06 or any other form approved by the Administrative Agent.

 

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease).

 

“Bank of America” means Bank of America, N.A., together with its successors.

 

“BAS” means Banc of America Securities LLC, together with its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning provided in the recitals hereto, together with its
successors and permitted assigns.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period,
or (b) a borrowing of Swingline Loans, as appropriate.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Expenditures” means, for any period without duplication, all
expenditures (whether paid in cash or other consideration) that are or should be
included in additions to plant, property and equipment in accordance with GAAP;
provided, that Capital Expenditures shall not include, for purposes hereof, (a)
expenditures in connection with any Acquisitions and Investments permitted
hereunder or (b) expenditures of proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such

 

3

CHAR1\885527v10

 



 

expenditures are made to replace or repair such lost, destroyed, damaged or
condemned assets, equipment or property.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and the L/C Issuer.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) Dollar-denominated time deposits and certificates of deposit
of (i) any Lender, (ii) any domestic commercial bank of recognized standing
having capital and surplus in excess of $500 million or (iii) any bank whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (each an
“Approved Bank”), in each case with maturities of not more than 270 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six (6) months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500 million for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least one
hundred (100%) of the amount of the repurchase obligations and (e) Investments
(classified in accordance with GAAP as current assets) in money market
investment programs registered under the Investment Company Act of 1940, as
amended, that are administered by reputable financial institutions having
capital of at least $500 million and the portfolios of which are limited to
Investments of the character described in the foregoing subclauses hereof.

 

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means the occurrence of any of the following events: (i) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership, directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of or control over, Voting
Stock of the Borrower (or other securities convertible into such Voting Stock)
representing (A) so long as the Borrower maintains a shareholder rights plan
pursuant to which the acquisition by any Person of twenty percent (20%) or more
of the Borrower’s outstanding Capital Stock triggers provisions which could act
to significantly dilute the ownership interest of such Person (a “Shareholder
Rights Plan”), fifty and one-tenth percent (50.1%) or more of the combined
voting power of all Voting Stock of the Borrower and (B) at any time the
Borrower does not

 

4

CHAR1\885527v10

 



 

maintain a Shareholder Rights Plan, thirty-five percent (35%) or more of the
combined voting power of all Voting Stock of the Borrower or (ii) during any
period of up to twenty-four (24) consecutive months, commencing after the
Closing Date, individuals who at the beginning of such twenty-four (24) month
period were directors of the Borrower (together with any new director whose
election by the Borrower’s board of directors or whose nomination for election
by the Borrower’s shareholders was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the directors of the
Borrower then in office. As used herein, “beneficial ownership” shall have the
meaning provided in Rule 13d-3 of the SEC under the Securities Exchange Act.

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.

 

“Collateral Agent” means Bank of America in its capacity as collateral agent for
the Lenders under any of the Collateral Documents, or any successor collateral
agent.

 

“Collateral Documents” means the Security Agreement, the Pledge Agreement and
any other documents executed and delivered in connection with the attachment and
perfection of security interests granted to secure the Obligations.

 

“Commitment Period” means the period from and including the Closing Date to the
earlier of (a)(i) in the case of Revolving Loans and Swingline Loans, the
Revolving Termination Date or (ii) in the case of the Letters of Credit, the L/C
Expiration Date, or (b) in each case, the date on which the Revolving
Commitments shall have been terminated as provided herein.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(a).

 

“Consolidated Adjusted EBITDA” means, for any period for the Consolidated Group,
the sum of (i) Consolidated EBITDA, minus (ii) Capital Expenditures, in each
case determined on a consolidated basis in accordance with GAAP. Except as
otherwise expressly provided, the applicable period shall be the four
consecutive fiscal quarters ending as of the date of determination.

 

“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of (a) Consolidated Net Income, plus (b) to the extent deducted in determining
net income, (i) Consolidated Interest Expense, (ii) taxes, (iii) depreciation
and amortization, (iv) non-recurring, non-cash charges, (v) non-cash charges in
connection with Statement No. 123(R) (Share-Based Payment) of the Financial
Accounting Standards Board and (vi) non-recurring charges associated with an
indemnification obligation arising in connection with the sale of StarMed Health
Personnel, Inc. in an amount not to exceed $1.2 million, in each case on a
consolidated basis determined in accordance with GAAP. Except as otherwise
expressly provided, the applicable period shall be the four consecutive fiscal
quarters ending as of the date of determination.

 

“Consolidated Fixed Charge Coverage Ratio” means the ratio of (a) Consolidated
Adjusted EBITDA to (b) Consolidated Fixed Charges.

 

“Consolidated Fixed Charges” means, for any period for the Consolidated Group,
the sum of (a) the cash portion of Consolidated Interest Expense, plus (b)
current maturities of Consolidated Funded

 

5

CHAR1\885527v10

 



 

Debt (including, for purposes hereof, current scheduled reductions in funded
commitments for the period of four consecutive fiscal quarters beginning the day
after the date of determination), plus (c) taxes paid, in each case on a
consolidated basis determined in accordance with GAAP. Except as otherwise
expressly provided, the applicable period shall be the four consecutive fiscal
quarters ending as of the date of determination.

 

“Consolidated Funded Debt” means Funded Debt of the Consolidated Group
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Group” means the Borrower and its consolidated subsidiaries, as
determined in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period for the Consolidated
Group, all interest expense, on a consolidated basis determined in accordance
with GAAP, but including, in any event, the amortization of debt discount and
premium, the interest component under capital leases and the implied interest
component under Securitization Transactions. Except as expressly provided
otherwise, the applicable period shall be the four consecutive fiscal quarters
ending as of the date of determination.

 

“Consolidated Net Income” means, for any period for the Consolidated Group, net
income (or loss) determined on a consolidated basis in accordance with GAAP, but
excluding for purposes of determining the Consolidated Senior Leverage Ratio,
the Consolidated Total Leverage Ratio and the Consolidated Fixed Charge Coverage
Ratio, any extraordinary gains or losses and related tax effects thereon. Except
as otherwise expressly provided, the applicable period shall be the four
consecutive fiscal quarters ending as of the date of determination.

 

“Consolidated Senior Funded Debt” means the sum of Consolidated Total Funded
Debt minus Consolidated Subordinated Debt.

 

“Consolidated Senior Leverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of (a) Consolidated Senior Funded Debt on such day to (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters ending as
of such day.

 

“Consolidated Subordinated Debt” means Subordinated Debt of the Consolidated
Group determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Funded Debt” means Funded Debt of the Consolidated Group
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Leverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of (a) Consolidated Total Funded Debt on such day to (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters ending as
of such day.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote thirty percent (30%) or more of the

 

6

CHAR1\885527v10

 



 

securities having ordinary voting power for the election of directors, managing
general partners or the equivalent.

 

“Credit Agreement” has the meaning provided in the recitals hereto, as the same
may be amended and modified from time to time.

 

“Credit Documents” means this Credit Agreement, the Notes, the Collateral
Documents, the Fee Letter, the Issuer Documents, the Joinder Agreements and the
Lender Joinder Agreements.

 

“Credit Extension” means each of the following: (a) a Borrowing, (b) the
conversion or continuation of a Borrowing, and (c) an L/C Credit Extension.

 

“Credit Parties” means, collectively, the Borrower and the Guarantors.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event, act or condition that constitutes an Event of Default
or that, with notice, the passage of time, or both, would constitute an Event of
Default.

 

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than (i) Eurodollar Rate Loans and (ii) Letter of Credit Fees, the Base
Rate plus the Applicable Percentage, if any, applicable to such Loans plus two
percent (2%) per annum; (b) with respect to Eurodollar Rate Loans, the
Eurodollar Rate plus the Applicable Percentage, if any, applicable to such Loans
plus two percent (2%) per annum; and (c) with respect to Letter of Credit Fees,
a rate equal to the Applicable Percentage plus two percent (2%) per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swingline
Loans required to be funded by it hereunder within one (1) Business Day of the
date required to be funded by it hereunder and has not cured such failure prior
to the date of determination, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, unless the
subject of a good faith dispute, and has not cured such failure prior to the
date of determination, or (c) has been deemed insolvent or become the subject of
a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding, for purposes hereof, (a) Dispositions of
obsolete or worn out property, whether now owned or hereafter acquired, in the
ordinary course of business; (b) Dispositions of inventory in the ordinary
course of business; and (c) Dispositions of equipment or real property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property.

 

“Dollar” or “$” means the lawful currency of the United States.

 

 

7

CHAR1\885527v10

 



 

 

“Domestic Credit Party” means any Credit Party that is organized under the laws
of any State of the United States or the District of Columbia.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any State of the United States or the District of Columbia.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition that would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

 

8

CHAR1\885527v10

 



 

 

 

Eurodollar Rate =

Eurodollar Base Rate
1.00 – Eurodollar Reserve Percentage

 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the commencement of such Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five (5) decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning provided in Section 9.01.

 

“Excluded Property” means (a) unless reasonably requested by the Administrative
Agent or the Required Lenders on thirty (30) days’ prior written notice, any
personal Property (including motor vehicles) in respect of which perfection of a
Lien is not either (i) governed by the UCC or (ii) effected by appropriate
evidence of the Lien being filed in either the United States Copyright Office or
the United States Patent and Trademark Office, (b) unless reasonably requested
by the Administrative Agent or the Required Lenders on thirty (30) days’ prior
written notice, any leasehold interests, (c) any Property that, subject to the
terms of Section 8.11, is subject to a Lien permitted under Section 8.01(j)
pursuant to documents that prohibit such Credit Party from granting any other
Liens in such Property and (d) any permit, lease, license, contract or
instrument now or hereafter in effect of a Credit Party if the grant of a
security interest in such permit, lease, license, contract or instrument in a
manner contemplated by this Credit Agreement, under the terms thereof or under
applicable Law, is prohibited and would result in the termination thereof or
give the other parties thereto the right to terminate, accelerate or otherwise
materially and adversely alter such Credit Party’s rights, titles and interests
thereunder (including upon the giving of notice or the lapse of time or both).

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and

 

9

CHAR1\885527v10

 



 

franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 11.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a).

 

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and identified on Schedule 2.03.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to the multiple of 1/100th of 1%) charged to Bank
of America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated April 28, 2006, among the
Borrower, the Administrative Agent and the Arranger.

 

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by a Domestic Credit Party.

 

“Foreign Credit Party” means any Credit Party that is not a Domestic Credit
Party.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

 

10

CHAR1\885527v10

 



 

 

(a)           all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

 

(b)           all purchase money indebtedness (including indebtedness and
obligations in respect of conditional sales and title retention arrangements,
except for customary conditional sales and title retention arrangements with
suppliers that are entered into in the ordinary course of business) and all
indebtedness and obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable incurred in the ordinary
course of business and payable on customary trade terms);

 

(c)           all direct obligations under letters of credit (including standby
and commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements);

 

 

(d)

the Attributable Principal Amount of capital leases and Synthetic Leases;

 

 

(e)

the Attributable Principal Amount of Securitization Transactions;

 

(f)           all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;

 

 

(g)

Support Obligations in respect of Funded Debt of another Person;

 

(h)           Funded Debt of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof;

 

(i)            Funded Debt of another Person secured by a Lien on any Property
of such Person, whether or not such Funded Debt has been assumed; provided that
for purposes hereof, the amount of such Funded Debt shall be limited to the
amount of such Funded Debt as to which there is recourse to such Person or the
fair market value of the property which is subject to the Lien, if less; and

 

(j)            the amount of payment obligations (including earn-out payments
and the like) incurred in connection with Permitted Acquisitions or Acquisitions
consummated prior to the Closing Date when such obligations have become
sufficiently certain and quantifiable as to be recognized as a liability under
GAAP.

 

For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (iii) based on the amount of Funded Debt that is the
subject of the Support Obligations in the case of Support Obligations under
clause (g).

 

“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time applied on a consistent basis, subject to the provisions of Section
1.03.

 

 

11

CHAR1\885527v10

 



 

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranteed Obligations” has the meaning provided in Section 4.01(a).

 

“Guarantors” means, collectively, each Person identified on the signature pages
hereto as a “Guarantor” and each other Person that becomes a Guarantor pursuant
to the terms hereof, in each case together with their successors and permitted
assigns.

 

“Guaranty” means the guaranty provided under Article IV.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning provided in Section 2.03(c)(i).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

 

(a)

all Funded Debt;

 

(b)           all contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements);

 

 

(c)

net obligations under any Swap Contract;

 

 

(d)

Support Obligations in respect of Indebtedness of another Person; and

 

(e)           Indebtedness of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Indebtedness shall be determined (i) based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and (ii) based on the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (d).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning provided in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swingline
Loans), the last Business Day of each March, June, September and December, the
Revolving Termination Date, in the

 

12

CHAR1\885527v10

 



 

case of any Swingline Loan, any other dates as may be mutually agreed upon by
the Borrower and the Swingline Lender, and (b) as to any Eurodollar Rate Loan,
the last Business Day of each Interest Period for such Loan, the date of
repayment of principal of such Loan and the Revolving Termination Date and in
addition, where the applicable Interest Period exceeds three months, the date
every three months after the beginning of such Interest Period. If an Interest
Payment Date falls on a date that is not a Business Day, such Interest Payment
Date shall be deemed to be the immediately succeeding Business Day.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months, or, if available, twelve (12) months thereafter, as selected by
the Borrower in its Loan Notice; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the immediately succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period with respect to any Revolving Loan shall extend
beyond the Revolving Termination Date.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws, which could reasonably be expected to have a Material Adverse
Effect.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor undertakes any Support
Obligation with respect to Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Involuntary Disposition” means the receipt by any member of the Consolidated
Group of any cash insurance proceeds or condemnation awards payable by reason of
theft, loss, physical destruction or damage, taking or similar event with
respect to any of its Property.

 

“IP Rights” has the meaning provided in Section 6.20.

 

“IRS” means the United States Internal Revenue Service.

 

 

13

CHAR1\885527v10

 



 

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

“Issuer Documents” means, with respect to any Letter of Credit, the L/C
Application and any other document, agreement or instrument (including such
Letter of Credit) entered into by the Borrower (or any Subsidiary) and the L/C
Issuer (or in favor of the L/C Issuer), relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 executed and delivered in accordance with the provisions of Section
7.12.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing.

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

 

“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a Borrowing of
Revolving Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Expiration Date” means the day that is seven (7) days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the immediately preceding Business Day).

 

“L/C Issuer” means (a) as to Existing Letters of Credit, those Lenders
identified as an issuer on Schedule 2.03, and (b) as to Letters of Credit issued
hereunder, Bank of America in its capacity as issuer of Letters of Credit
hereunder, in each case together with its successors in such capacity.

 

“L/C Obligations” means, at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. For all
purposes of this Credit Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“L/C Sublimit” has the meaning provided in Section 2.01(b).

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the Swingline Lender) and each
Person who joins as a Lender pursuant to the terms hereof, together with their
respective successors and assigns.

 

 

14

CHAR1\885527v10

 



 

 

“Lender Joinder Agreement” means a joinder agreement, substantially in the form
of Exhibit 2.01, executed and delivered in accordance with the provisions of
Section 2.01(d).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means each Existing Letter of Credit and each standby letter
of credit issued hereunder.

 

“Letter of Credit Fee” has the meaning provided in Section 2.09(b)(i).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means any Revolving Loan or Swingline Loan, and the Base Rate Loans and
Eurodollar Rate Loans comprising such Loans.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swingline
Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, which, if in writing, shall be
substantially in the form of Exhibit 2.02.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower or of the Consolidated Group taken as a whole; (b) a material
impairment of the ability of any Credit Party to perform its obligations under
any Credit Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or the enforceability against any
Credit Party of any Credit Document to which it is a party.

 

“Midland Acquisition” means the acquisition by RehabCare Group of Midland, LP, a
Texas limited partnership and a Wholly Owned Subsidiary of the Borrower, of all
assets, properties and rights of Midland Rehabilitation Hospital.

 

“Midland Rehabilitation Hospital” means that certain rehabilitation unit located
at 207 Tradewinds Boulevard, Midland, Texas 79706.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Notes” means the Revolving Notes and the Swingline Note.

 

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),

 

15

CHAR1\885527v10

 



 

absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (b) all
obligations under any Swap Contract between any Credit Party and any Lender or
Affiliate of a Lender to the extent permitted hereunder and (c) all obligations
under any Treasury Management Agreement between any Credit Party and any Lender
or Affiliate of a Lender.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.

 

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” means (a) the Symphony Acquisition, (b) the Midland
Acquisition; provided that the aggregate consideration (including payment for
working capital) does not exceed $12 million (c) any Acquisition that satisfies
the following conditions:

 

(i)            the Property acquired (or the Property of the Person acquired) in
such Acquisition shall be used or useful in the same or similar line of business
as the members of the Consolidated Group on the Closing Date;

 

16

CHAR1\885527v10

 



 

 

(ii)          all Property to be acquired in connection with such acquisition
shall be located in the United States of America;

 

(iii)         if the Acquisition involves an interest in a partnership and a
requirement that a member of the Consolidated Group be a general partner, the
general partner shall be a special purpose Subsidiary of the Borrower;

 

(iv)         the aggregate cost of any such Acquisition (or series of related
Acquisitions) shall not exceed an amount equal to $30 million;

 

 

(v)

the Acquisition is permitted pursuant to Section 8.02(j)(ii);

 

(vi)         in the case of an Acquisition of the Capital Stock, (i) the board
of directors (or other comparable governing body) of such other Person shall
have approved the Acquisition and (ii) the entity that is the subject of the
Acquisition will be a Wholly-Owned Subsidiary of the Borrower after giving
effect thereto; and

 

(vii)        no Default or Event of Default shall exist and be continuing
immediately before or immediately after giving effect thereto on a Pro Forma
Basis.

 

“Permitted Liens” means Liens permitted pursuant to Section 8.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 7.02.

 

“Pledge Agreement” means the amended and restated pledge agreement dated as of
the Closing Date given by the Credit Parties, as pledgors, to the Collateral
Agent to secure the Obligations, and any other pledge agreements that may be
given by any Person pursuant to the terms hereof, in each case as the same may
be amended and modified from time to time.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants in
Section 8.13 (including for purposes of determining the Applicable Percentage),
that any Disposition, Involuntary Disposition or Acquisition shall be deemed to
have occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b); provided that (a) with
respect to any Disposition or Involuntary Disposition, (i) income statement and
cash flow statement items (whether positive or negative) attributable to the
Property disposed of shall be excluded to the extent relating to any period
occurring prior to the date of such transaction and (ii) Indebtedness which is
retired shall be excluded and deemed to have been retired as of the first day of
the applicable period and (b) with respect to any Acquisition, (i) income
statement items attributable to the Person or Property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01 and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative

 

17

CHAR1\885527v10

 



 

Agent and (ii) any Indebtedness incurred or assumed by the Borrower or any
Subsidiary (including the Person or Property acquired) in connection with such
transaction and any Indebtedness of the Person or Property acquired which is not
retired in connection with such transaction (A) shall be deemed to have been
incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

 

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Register” has the meaning provided in Section 11.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) days’ notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing of Loans
(including Swingline Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, a L/C Application.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than fifty percent (50%) of the Aggregate Revolving Commitments or, if the
Revolving Commitments shall have expired or been terminated, Lenders holding in
the aggregate more than fifty percent (50%) of the Revolving Obligations
(including, in each case, the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swingline Loans);
provided that the commitments of, and the portion of the Revolving Obligations
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Credit Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of any member of
the Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or of any option, warrant or other right to acquire any
such Capital Stock.

 

“Revolving Commitment” means the commitment of each Lender to make Revolving
Loans (and to share in Revolving Obligations) hereunder.

 

“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving

 

18

CHAR1\885527v10

 



 

Committed Amount and the denominator of which is Aggregate Revolving Committed
Amount. The initial Revolving Commitment Percentages are set forth on Schedule
2.01.

 

“Revolving Committed Amount” means, for each Lender, the amount of such Lender’s
Revolving Commitment. The initial Revolving Committed Amounts are set out in
Schedule 2.01.

 

“Revolving Loan” has the meaning provided in Section 2.01(a).

 

“Revolving Notes” means the promissory notes, if any, given to evidence the
Revolving Loans, as amended, restated, modified, supplemented, extended, renewed
or replaced. A form of Revolving Note is attached as Exhibit 2.13-1.

 

“Revolving Obligations” means the Revolving Loans, the L/C Obligations and the
Swingline Loans.

 

“Revolving Termination Date” means June 16, 2011.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Credit Party) whereby the Borrower or such Subsidiary shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease (whether an operating
lease or a capital lease) such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or PCAOB.

 

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.

 

“Security Agreement” means the amended and restated security agreement dated as
of the Closing Date given by the Credit Parties, as grantors, to the Collateral
Agent to secure the Obligations, and any other security agreements that may be
given by any Person pursuant to the terms hereof, in each case as the same may
be amended and modified from time to time.

 

“Subordinated Debt” means (a) any Indebtedness permitted pursuant to Section
8.03(e) and (b) any Indebtedness of a member of the Consolidated Group that (i)
by its terms is expressly subordinated in right of payment to the prior payment
of the loans and obligations under this Credit Agreement, (ii) does

 

19

CHAR1\885527v10

 



 

not require any payment of principal prior to the Revolving Termination Date and
(iii) is evidenced by documentation satisfactory to the Administrative Agent and
the Required Lenders.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Borrower.

 

“Support Obligations” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Support Obligations shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Support Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts,

 

20

CHAR1\885527v10

 



 

as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.01(c).

 

“Swingline Lender” means Bank of America in its capacity as such, together with
any successor in such capacity.

 

“Swingline Loan” has the meaning provided in Section 2.01(c).

 

“Swingline Note” means the promissory note given to evidence the Swingline
Loans, as amended, restated, modified, supplemented, extended, renewed or
replaced. A form of Swingline Note is attached as Exhibit 2.13-2.

 

“Swingline Sublimit” has the meaning provided in Section 2.01(c).

 

“Symphony Acquisition” means the acquisition of all or substantially all of the
issued and outstanding limited liability company membership interests of
Symphony Healthcare by the Borrower pursuant to the terms and conditions of the
Symphony Purchase and Sale Agreement.

 

“Symphony Healthcare” means Symphony Health Services, LLC, a Delaware limited
liability company.

 

“Symphony Purchase and Sale Agreement” means that certain Purchase and Sale
Agreement, dated as of May 3, 2006, by and among the Borrower, LUK-Symphony
Management, LLC, a Delaware limited liability company, and Symphony Healthcare
for consideration (including assumption of existing indebtedness and cash-out of
all equity-based awards) in the amount of $101.5 million.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

 

“Type” means, with respect to any Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code in effect in any applicable jurisdiction
from time to time.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

21

CHAR1\885527v10

 



 

 

“United States” or “U.S.” means the United States of America.

 

“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

 

“Wholly Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, that one hundred percent (100%) of the Capital Stock
with ordinary voting power issued by such Subsidiary (other than directors’
qualifying shares and investments by foreign nationals mandated by applicable
Law) is beneficially owned, directly or indirectly, by such Person.

 

1.02

Interpretive Provisions.

 

With reference to this Credit Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Credit Document), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Credit Document, shall be construed to refer to such Credit Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Credit Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including”.

(c)           Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Credit Document.

 

22

CHAR1\885527v10

 



 

 

 

1.03

Accounting Terms and Provisions.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements
referenced in Section 5.01(d), except as otherwise specifically prescribed
herein.

 

(b)           Notwithstanding any provision herein to the contrary,
determinations of (i) the applicable pricing level under the definition of
“Applicable Percentage” and (ii) compliance with the financial covenants shall
be made on a Pro Forma Basis.

 

(c)           The Borrower will provide a written summary of material changes in
GAAP or in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 7.02(a). If at any
time any change in GAAP or in the consistent application thereof would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall object in
writing to determining compliance based on such change, then such computations
shall continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 7.01(a) or (b) as to which no such
objection has been made.

 

1.04

Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

1.05

Times of Day.

 

Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06

Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

 

23

CHAR1\885527v10

 



 

 

ARTICLE II

 

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

Commitments.

 

Subject to the terms and conditions set forth herein:

 

(a)           Revolving Loans. During the Commitment Period, each Lender
severally agrees to make revolving credit loans (the “Revolving Loans”) to the
Borrower on any Business Day; provided that after giving effect to any such
Revolving Loan, (i) with regard to the Lenders collectively, the Outstanding
Amount of Revolving Obligations shall not exceed ONE HUNDRED SEVENTY-FIVE
MILLION DOLLARS ($175,000,000) (as such amount may be increased or decreased in
accordance with the provisions hereof, the “Aggregate Revolving Committed
Amount”), and (ii) with regard to each Lender individually, such Lender’s
Revolving Commitment Percentage of Revolving Obligations shall not exceed its
respective Revolving Committed Amount. Revolving Loans may consist of Base Rate
Loans, Eurodollar Rate Loans or a combination thereof, as the Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof.

 

(b)           Letters of Credit. During the Commitment Period, (i) the L/C
Issuer, in reliance upon the commitments of the Lenders set forth herein, agrees
(A) to issue Letters of Credit for the account of the Borrower or any member of
the Consolidated Group on any Business Day, (B) to amend or extend Letters of
Credit previously issued hereunder, and (C) to honor drawings under Letters of
Credit; and (ii) the Lenders severally agree to purchase from the L/C Issuer a
participation interest in the Existing Letters of Credit and Letters of Credit
issued hereunder in an amount equal to such Lender’s Revolving Commitment
Percentage thereof; provided that (A) the Outstanding Amount of L/C Obligations
shall not exceed FORTY MILLION DOLLARS ($40,000,000) (as such amount may be
decreased in accordance with the provisions hereof, the “L/C Sublimit”), (B)
with regard to the Lenders collectively, the Outstanding Amount of Revolving
Obligations shall not exceed the Aggregate Revolving Committed Amount, and (C)
with regard to each Lender individually, such Lender’s Revolving Commitment
Percentage of Revolving Obligations shall not exceed its respective Revolving
Committed Amount. Subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may obtain Letters of Credit to replace Letters of Credit that have
expired or that have been drawn upon and reimbursed. Existing Letters of Credit
shall be deemed to have been issued hereunder and shall be subject to and
governed by the terms and conditions hereof.

 

(c)           Swingline Loans. During the Commitment Period, the Swingline
Lender agrees, in reliance upon the commitments of the other Lenders set forth
herein, to make revolving credit loans (the “Swingline Loans”) to the Borrower
on any Business Day; provided that (i) the Outstanding Amount of Swingline Loans
shall not exceed FIFTEEN MILLION DOLLARS ($15,000,000) (as such amount may be
decreased in accordance with the provisions hereof, the “Swingline Sublimit”)
and (ii) with respect to the Lenders collectively, the Outstanding Amount of
Revolving Obligations shall not exceed the Aggregate Revolving Committed Amount.
Swingline Loans shall be comprised solely of Base Rate Loans, and may be repaid
and reborrowed in accordance with the provisions hereof. Immediately upon the
making of a Swingline Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
participation interest in such Swingline Loan in an amount equal to the product
of such Lender’s Revolving Commitment Percentage thereof.

 

(d)           Increase in Revolving Commitments. Subject to the terms and
conditions set forth herein, the Borrower may, at any time, upon written notice
to the Administrative Agent, increase the

 

24

CHAR1\885527v10

 



 

Aggregate Revolving Committed Amount by up to FIFTY MILLION DOLLARS
($50,000,000) to not more than TWO HUNDRED TWENTY-FIVE MILLION DOLLARS
($225,000,000); provided that:

 

(i)            the Borrower shall obtain commitments for the amount of the
increase from existing Lenders or other commercial banks and financial
institutions reasonably acceptable to the Administrative Agent, which other
commercial banks and financial institutions shall join in this Credit Agreement
as Lenders by Lender Joinder Agreement or by other arrangement reasonably
acceptable to the Administrative Agent;

 

(ii)          any such increase shall be in a minimum aggregate principal amount
of $5 million and integral multiples of $1 million in excess thereof (or the
remaining amount, if less);

 

(iii)         if any Revolving Loans are outstanding at the time of any such
increase, the Borrower will make such payments and adjustments on the Revolving
Loans (including payment of any break-funding amounts owing under Section 3.05)
as may be necessary to give effect to the revised commitment percentages and
commitment amounts;

 

(iv)         upfront fees, if any, in respect of the new commitments so
established, shall be paid;

 

(v)           the conditions to the making of a Revolving Loan set forth in
Section 5.02 shall be satisfied.

 

In connection with any such increase in the Revolving Commitments, Schedule 2.01
will be revised to reflect the modified commitments and commitment percentages
of the Lenders, and the Borrower will provide supporting resolutions, legal
opinions, promissory notes and other items as may be reasonably requested by the
Administrative Agent and the Lenders in connection therewith. The Borrower shall
prepay any Loans outstanding on the date that the increase in the Aggregate
Revolving Committed Amount becomes effective (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with any revised Revolving Commitment Percentages
arising from any nonratable increase in the Revolving Commitments under this
subsection. This subsection shall supersede any provisions in Section 2.11 or
11.01 to the contrary.

 

2.02

Borrowings, Conversions and Continuations.

 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) with respect to Eurodollar Rate Loans, three (3)
Business Days prior to the requested date of, or (ii) with respect to Base Rate
Loans, on the requested date of, any Borrowing, conversion or continuation. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Except as provided in Sections 2.03(c) and 2.04(a), each Borrowing,
conversion or continuation shall be in a principal amount of (i) with respect to
Eurodollar Rate Loans, $1 million or a whole multiple of $500,000 in excess
thereof or (ii) with respect to Base Rate Loans, $500,000 or a whole multiple of
$100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i)  whether such request is for a Borrowing, conversion, or
continuation, (ii) the requested date of such Borrowing, conversion or
continuation (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed, converted or continued, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type

 

25

CHAR1\885527v10

 



 

of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, the Interest Period
will be deemed to be one month.

 

(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its pro rata share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if on the date of such Borrowing there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, and second, to the Borrower as
provided above.

 

(c)           Except as otherwise provided herein, without the consent of the
Required Lenders, (i) a Eurodollar Rate Loan may be continued or converted only
on the last day of an Interest Period for such Eurodollar Rate Loan and (ii) any
conversion into, or continuation as, a Eurodollar Rate Loan may be made only if
the conditions to Credit Extensions in Section 5.02 have been satisfied. During
the existence of a Default or Event of Default, (i) no Loan may be requested as,
converted to or continued as a Eurodollar Rate Loan and (ii) at the request of
the Required Lenders, any outstanding Eurodollar Rate Loan shall be converted to
a Base Rate Loan on the last day of the Interest Period with respect thereto.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)           After giving effect to all Borrowings, conversions and
continuations of Revolving Loans, there shall not be more than ten (10) Interest
Periods in effect with respect to Revolving Loans.

 

2.03

Additional Provisions with respect to Letters of Credit.

 

 

(a)

Obligation to Issue or Amend.

 

 

(i)

The L/C Issuer shall not issue any Letter of Credit, if:

 

(A)          the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date; or

 

 

26

CHAR1\885527v10

 



 

 

(B)          the expiry date of such requested Letter of Credit would occur
after the L/C Expiration Date, unless all the Lenders have approved such expiry
date.

 

 

(ii)

The L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)          the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)          except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)          such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(F)          a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

 

(iii)         The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(iv)         The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(v)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

27

CHAR1\885527v10

 



 

 

 

 

(b)

Procedures for Issuance and Amendment of Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a L/C Application, appropriately
completed and signed by a Responsible Officer of the Borrower. Such L/C
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two (2) Business Days (or such later date and
time as the Administrative Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such L/C Application shall
specify in form and detail satisfactory to the L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require. Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.

 

(ii)          Promptly after receipt of any L/C Application, the L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such L/C Application from the
Borrower and, if not, the L/C Issuer will provide the Administrative Agent with
a copy thereof. Unless the L/C Issuer has received written notice from any
Lender, the Administrative Agent or any Credit Party, at least one (1) Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article V
shall not then be satisfied, then, subject to the terms and conditions hereof,
the L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Revolving Commitment Percentage times the amount of such Letter of
Credit.

 

(iii)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

 

(c)

Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse

 

28

CHAR1\885527v10

 



 

the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing. If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Revolving Commitment Percentage thereof. In such
event, the Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Revolving Committed Amount and the
conditions set forth in Section 5.02 (other than the delivery of a Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)          Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Revolving
Commitment Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.

 

(iii)         With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)         Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Revolving Commitment
Percentage of such amount shall be solely for the account of the L/C Issuer.

 

(v)           Each Lender’s obligation to make Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 5.02 (other
than delivery by the Borrower of a Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)         If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing

 

29

CHAR1\885527v10

 



 

provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
the L/C Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

 

(d)

Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Revolving Commitment Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

 

(ii)          If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Revolving Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.

 

(e)           Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Credit Agreement, or any other Credit Document;

 

(ii)          the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

 

30

CHAR1\885527v10

 



 

 

(iii)         any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)         any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)           Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

31

CHAR1\885527v10

 



 

 

(g)           Cash Collateral. Upon the request of the Administrative Agent, (i)
if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the L/C Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.06 and 9.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.06 and Section 9.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Borrower hereby grants to the Collateral
Agent, for the benefit of the L/C Issuer and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.

 

(h)           Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.

 

(i)            Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, any Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the L/C Issuer for any and all drawings
under such Letter of Credit. The Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of the Borrower’s Subsidiaries inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

 

(j)            Letter of Credit Fees. The Borrower shall pay Letter of Credit
fees as set forth in Section 2.09.

 

(k)           Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

2.04

Additional Provisions with respect to Swingline Loans.

 

(a)           Borrowing Procedures. Each Swingline Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swingline Lender and the Administrative Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Promptly after receipt by the Swingline Lender of any telephonic Loan
Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Loan Notice and, if not, the Swingline Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swingline
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swingline Borrowing (A) directing the Swingline Lender not to make
such Swingline Loan as a result of the limitations set forth in this Article II,
or (B) that one or more of the applicable conditions specified in Article V is
not then satisfied, then, subject to the terms and conditions hereof, the
Swingline Lender will, not later than 3:00 p.m. on the

 

32

CHAR1\885527v10

 



 

borrowing date specified in such Loan Notice, make the amount of its Swingline
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swingline Lender in immediately available funds.

 

 

(b)

Refinancing.

 

(i)            The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each Lender
make a Revolving Loan that is a Base Rate Loan in an amount equal to such
Lender’s Revolving Commitment Percentage of Swingline Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, the unutilized portion of the Aggregate
Revolving Commitments or the conditions set forth in Section 5.02. The Swingline
Lender shall furnish the Borrower with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Revolving Commitment Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swingline Lender.

 

(ii)          If for any reason any Swingline Loan cannot be refinanced by such
a Borrowing of Revolving Loans in accordance with Section 2.04(b)(i), the
request for Revolving Loans submitted by the Swingline Lender as set forth
herein shall be deemed to be a request by the Swingline Lender that each of the
Lenders fund its risk participation in the relevant Swingline Loan and each
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(b)(i) shall be deemed payment in respect of such
participation.

 

(iii)         If any Lender fails to make available to the Administrative Agent
for the account of the Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(b) by the time
specified in Section 2.04(b)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)         Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swingline Loans pursuant to this
Section 2.04(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default or Event of Default, (C) non-compliance with the conditions set
forth in Section 5.02, or (D) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided that Swingline Lender has
complied with the

 

33

CHAR1\885527v10

 



 

provisions of Section 2.04(a). No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.

 

 

(c)

Repayment of Participations.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Lender its Revolving Commitment Percentage of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swingline Lender.

 

(ii)          If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Lender shall pay to the Swingline Lender its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Credit Agreement.

 

(d)           Interest for Account of Swingline Lender. The Swingline Lender
shall be responsible for invoicing the Borrower for interest on the Swingline
Loans. Until each Lender funds its Revolving Loan or risk participation pursuant
to this Section 2.04 to refinance such Lender’s Revolving Commitment Percentage
of any Swingline Loan, interest in respect thereof shall be solely for the
account of the Swingline Lender.

 

(e)           Payments Directly to Swingline Lender. The Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.

 

2.05

Repayment of Loans.

 

(a)           Revolving Loans. The Borrower shall repay to the Lenders the
Outstanding Amount of Revolving Loans on the Revolving Termination Date.

 

(b)           Swingline Loans. The Borrower shall repay to the Swingline Lender
the Outstanding Amount of the Swingline Loans on the earlier to occur of (i) the
date of demand by the Swingline Lender and (ii) the Revolving Termination Date.

 

2.06

Prepayments.

 

(a)           Voluntary Prepayments. The Loans may be repaid in whole or in part
without premium or penalty (except, in the case of Loans other than Base Rate
Loans, amounts payable pursuant to Section 3.05); provided that:

 

(i)           in the case of Loans other than Swingline Loans, (A) notice
thereof must be received by 11:00 a.m. by the Administrative Agent at least
three (3) Business Days prior to the date of prepayment, in the case of
Eurodollar Rate Loans, and one (1) Business Day prior to the date of prepayment,
in the case of Base Rate Loans, (B) any such prepayment shall be a minimum

 

34

CHAR1\885527v10

 



 

principal amount of $5 million and integral multiples of $1 million in excess
thereof, in the case of Eurodollar Rate Loans and $500,000 and integral
multiples of $100,000 in excess thereof, in the case of Base Rate Loans, or, in
each case, the entire remaining principal amount thereof, if less; and

 

(ii)          in the case of Swingline Loans, (A) notice thereof must be
received by the Swingline Lender by 1:00 p.m. on the date of prepayment (with a
copy to the Administrative Agent), and (B) any such prepayment shall be in the
same minimum principal amounts as for advances thereof (or any lesser amount
that may be acceptable to the Swingline Lender).

 

Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and Types of Loans
that are being prepaid. The Administrative Agent will give prompt notice to the
applicable Lenders of any prepayment on the Loans and the Lender’s interest
therein. Prepayments of Eurodollar Rate Loans hereunder shall be accompanied by
accrued interest on the amount prepaid and breakage or other amounts due, if
any, under Section 3.05.

 

(b)           Mandatory Prepayments. If at any time (A) the Outstanding Amount
of Revolving Obligations shall exceed the Aggregate Revolving Committed Amount,
(B) the Outstanding Amount of L/C Obligations shall exceed the L/C Sublimit, or
(C) the Outstanding Amount of Swingline Loans shall exceed the Swingline
Sublimit, immediate prepayment will be made on or in respect of the Revolving
Obligations in an amount equal to such excess; provided, however, that, except
with respect to clause (B), L/C Obligations will not be Cash Collateralized
hereunder until the Revolving Loans and Swingline Loans have been paid in full.

 

(c)           Application. Within each Loan, prepayments will be applied first
to Base Rate Loans, then to Eurodollar Rate Loans in direct order of Interest
Period maturities. In addition:

 

(i)            Voluntary Prepayments. Voluntary prepayments shall be applied as
specified by the Borrower. Voluntary prepayments on the Revolving Obligations
will be paid by the Administrative Agent to the Lenders ratably in accordance
with their respective interests therein.

 

(ii)          Mandatory Prepayments. Mandatory prepayments on the Revolving
Obligations will be paid by the Administrative Agent to the Lenders ratably in
accordance with their respective interests therein; provided that mandatory
prepayments in respect of the Revolving Commitments shall be applied pro rata to
the Revolving Obligations. Mandatory prepayments will not permanently reduce the
Aggregate Revolving Commitments.

 

2.07

Termination or Reduction of Revolving Commitments.

 

The Revolving Commitments hereunder may be permanently reduced in whole or in
part by notice from the Borrower to the Administrative Agent; provided that (i)
any such notice thereof must be received by 11:00 a.m. at least five (5)
Business Days prior to the date of reduction or termination and any such
prepayment shall be in a minimum principal amount of $5 million and integral
multiples of $1 million in excess thereof; and (ii) the Revolving Commitments
may not be reduced to an amount less than the Revolving Obligations then
outstanding thereunder. The Administrative Agent will give prompt notice to the
Lenders of any such reduction in Revolving Commitments. Any reduction of
Revolving Commitments shall be applied ratably to the commitment of each Lender
according to its commitment percentage thereof. All commitment or other fees
accrued with respect thereto through the effective date of any termination of
Revolving Commitments shall be paid on the effective date of such termination.

 



 

35

CHAR1\885527v10

 



 

 

 

2.08

Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Percentage; (ii) each Loan
that is a Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Percentage; and (iii) each Swingline Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Percentage.

 

(b)           (i)          If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law.

 

(ii)          If any amount (other than principal of any Loan) payable by the
Borrower under any Credit Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Law.

 

(iii)         Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall at the request of the Required Lenders, pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law.

 

(iv)         Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09

Fees.

 

(a)           Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Revolving Commitment
Percentage thereof, a commitment fee equal to the Applicable Percentage of the
actual daily amount by which the Aggregate Revolving Committed Amount exceeds
the sum of (i) the Outstanding Amount of Revolving Loans plus (ii) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times during the Commitment Period, including at any time during which one or
more of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Revolving Termination Date. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Percentage
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Percentage separately for each period during such quarter that
such Applicable Percentage was in effect. For purposes hereof, Swingline Loans
shall not be counted toward or be considered as usage of the Aggregate Revolving
Committed Amount.

 

 

36

CHAR1\885527v10

 



 

 

 

(b)

Letter of Credit Fees.

 

(i)            Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Revolving Commitment Percentage a Letter of Credit fee for each Letter of Credit
equal to the Applicable Percentage multiplied by the daily maximum amount
available to be drawn under such Letter of Credit (the “Letter of Credit Fees”).
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. The Letter of Credit Fees shall be computed on a
quarterly basis in arrears, and shall be due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
L/C Expiration Date and thereafter on demand. If there is any change in the
Applicable Percentage during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Percentage separately for each period during such quarter that such Applicable
Percentage was in effect. Notwithstanding anything to the contrary contained
herein, upon the request of the Required Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

(ii)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
L/C Expiration Date and thereafter on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

 

(c)

Other Fees.

 

(i)            The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

 

(ii)          The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.10

Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s prime rate shall be made on the basis of a year
of three hundred sixty-five (365) or three hundred sixty-six (366) days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a three hundred sixty (360)-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a three hundred sixty-five (365)-day
year). Interest shall accrue on each Loan for the day on which the Loan is

 

37

CHAR1\885527v10

 



 

made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.11

Payments Generally; Administrative Agent’s Clawback.

 

(a)           General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the Lenders to which such payment is owed, at the Administrative Agent’s Office
in Dollars and in immediately available funds not later than 2:00 p.m. on the
date specified herein. The Administrative Agent will promptly distribute to each
Lender its pro rata share of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the immediately
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to the definition of “Interest Period”, if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b)           (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)          Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume

 

38

CHAR1\885527v10

 



 

that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the L/C
Issuer, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the L/C Issuer, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)           Obligation of the Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

 

(e)           Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)           Allocation of Funds. If at any time insufficient funds are
received by or are available to the Administrative Agent to pay fully all
amounts of principal, L/C Borrowings, interest and fees then due hereunder, such
funds shall be applied (i) first, toward costs and expenses (including all
reasonable fees, expenses and disbursements of any law firm or other counsel and
amounts payable under Article III) incurred by the Administrative Agent and each
Lender, (ii) second, toward repayment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (iii) third, toward repayment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.

 

2.12

Sharing of Payments By Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make

 

39

CHAR1\885527v10

 



 

such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:

 

(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)          the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Credit Agreement or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this Section shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 

2.13

Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. The Borrower shall execute
and deliver to the Administrative Agent a Note for each Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swingline Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

 



 

40

CHAR1\885527v10

 



 

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

Taxes.

 

(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Credit Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b)           Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)           Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

 

(d)           Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

 

41

CHAR1\885527v10

 



 

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the request of the Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i)           duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

 

 

(ii)

duly completed copies of IRS Form W-8ECI,

 

(iii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of IRS Form W-8BEN, or

 

(iv)         any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

(f)           Treatment of Certain Refunds. If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the L/C Issuer,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

3.02

Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Loans that are Base Rate Loans to Eurodollar
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall, upon

 

42

CHAR1\885527v10

 



 

demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

3.03

Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Loans that are Base
Rate Loans in the amount specified therein.

 

3.04

Increased Cost; Capital Adequacy.

 

 

(a)

Increased Costs Generally. If any Change in Law shall:

 

(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;

 

(ii)          subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Credit Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer); or

 

(iii)         impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Credit Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will

 

43

CHAR1\885527v10

 



 

compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)           Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Credit Agreement, the Revolving Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

 

(c)           Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)           Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.05

Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

 

44

CHAR1\885527v10

 



 

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.06

Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
11.13.

 

3.07

Survival Losses.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.

 

ARTICLE IV

 

GUARANTY

 

4.01

The Guaranty.

 

(a)           Each of the Guarantors hereby jointly and severally guarantees to
the Administrative Agent and each of the holders of the Obligations, as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations (the “Guaranteed Obligations”) in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Guaranteed Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any

 

45

CHAR1\885527v10

 



 

extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

(b)           Notwithstanding any provision to the contrary contained herein, in
any other of the Credit Documents, Swap Contracts or other documents relating to
the Obligations, the obligations of each Guarantor under this Credit Agreement
and the other Credit Documents shall be limited to an aggregate amount equal to
the largest amount that would not render such obligations subject to avoidance
under the Debtor Relief Laws or any comparable provisions of any applicable
state law.

 

4.02

Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or other documents
relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been irrevocably paid in full and the commitments relating
thereto have expired or been terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)           any of the acts mentioned in any of the provisions of any of the
Credit Documents, or other documents relating to the Guaranteed Obligations or
any other agreement or instrument referred to therein shall be done or omitted;

 

(c)           the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Credit Documents or other
documents relating to the Guaranteed Obligations, or any other agreement or
instrument referred to therein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released, impaired
or exchanged in whole or in part or otherwise dealt with;

 

(d)           any Lien granted to, or in favor of, the Administrative Agent or
any of the holders of the Guaranteed Obligations as security for any of the
Guaranteed Obligations shall fail to attach or be perfected; or

 

(e)           any of the Guaranteed Obligations shall be determined to be void
or voidable (including, without limitation, for the benefit of any creditor of
any Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of extensions

 

46

CHAR1\885527v10

 



 

of credit that may constitute obligations guaranteed hereby, notices of
amendments, waivers and supplements to the Credit Documents and other documents
relating to the Guaranteed Obligations, or the compromise, release or exchange
of collateral or security, and all notices whatsoever, and any requirement that
the Administrative Agent or any holder of the Guaranteed Obligations exhaust any
right, power or remedy or proceed against any Person under any of the Credit
Documents or any other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

 

4.03

Reinstatement.

 

Neither the Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrower, by reason of the Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations. The obligations of the Guarantors under this Article IV
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings pursuant to any Debtor
Relief Law or otherwise, and each Guarantor agrees that it will indemnify the
Administrative Agent and each holder of Guaranteed Obligations on demand for all
reasonable costs and expenses (including all reasonable fees, expenses and
disbursements of any law firm or other counsel) incurred by the Administrative
Agent or such holder of Guaranteed Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

 

4.04

Certain Waivers.

 

Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrower hereunder
or against any collateral securing the Guaranteed Obligations or otherwise,
(b) it will not assert any right to require the action first be taken against
the Borrower or any other Person (including any co-guarantor) or pursuit of any
other remedy or enforcement any other right and (c) nothing contained herein
shall prevent or limit action being taken against the Borrower hereunder, under
the other Credit Documents or the other documents and agreements relating to the
Guaranteed Obligations or from foreclosing on any security or collateral
interests relating hereto or thereto, or from exercising any other rights or
remedies available in respect thereof, if neither the Borrower nor the
Guarantors shall timely perform their obligations, and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of the Guarantors’ obligations hereunder unless as a result thereof,
the Guaranteed Obligations shall have been paid in full and the commitments
relating thereto shall have expired or been terminated, it being the purpose and
intent that the Guarantors’ obligations hereunder be absolute, irrevocable,
independent and unconditional under all circumstances. Further, each of the
Guarantors expressly waives any right to the benefits of N.C. Gen. Stat. §§26-7
through 26-9, inclusive, to the extent applicable.

 

4.05

Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the holders of
the Guaranteed Obligations, on the other hand, the Guaranteed Obligations may be
declared to be forthwith due and payable as provided in Section 9.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in

 

47

CHAR1\885527v10

 



 

Section 9.02) for purposes of Section 4.01, notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Guaranteed
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Guaranteed Obligations
being deemed to have become automatically due and payable), the Guaranteed
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Guarantors for purposes of Section 4.01. The
Guarantors acknowledge and agree that the Guaranteed Obligations are secured in
accordance with the terms of the Collateral Documents and that the holders of
the Guaranteed Obligations may exercise their remedies thereunder in accordance
with the terms thereof.

 

4.06

Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been irrevocably
paid in full and the commitments relating thereto shall have expired or been
terminated, and none of the Guarantors shall exercise any such contribution
rights until the Guaranteed Obligations have been irrevocably paid in full and
the commitments relating thereto shall have expired or been terminated.

 

4.07

Guaranty of Payment; Continuing Guaranty.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01

Conditions to Initial Credit Extensions.

 

The obligation of each Lender and the L/C Issuer to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)           Executed Credit Documents. The Administrative Agent’s receipt of
counterparts of this Credit Agreement, the Notes, the Security Agreement and the
Pledge Agreement, in each case, dated as of the Closing Date, duly executed by a
Responsible Officer of each Credit Party party thereto and by each Lender party
thereto, and in form and substance satisfactory to the Administrative Agent and
the Lenders.

 

(b)           Organization Documents, Etc. The Administrative Agent’s receipt of
a duly executed certificate of a Responsible Officer of each Credit Party, in
form and substance satisfactory to the Administrative Agent and the Lenders,
attaching each of the following documents and certifying that each is true,
correct and complete and in full force and effect as of the Closing Date:

 

(i)            Charter Documents. Copies of its articles or certificate of
organization or formation, certified to be true, correct and complete as of a
recent date by the appropriate Governmental Authority of the jurisdiction of its
organization or formation;

 

 

(ii)

Bylaws. Copies of its bylaws, operating agreement or partnership agreement;

 

 

48

CHAR1\885527v10

 



 

 

(iii)         Resolutions. Copies of its resolutions approving and adopting the
Credit Documents to which it is party, the transactions contemplated therein,
and authorizing the execution and delivery thereof;

 

(iv)         Incumbency. Incumbency certificates identifying the Responsible
Officers of such Credit Party that are authorized to execute Credit Documents
and to act on such Credit Party’s behalf in connection with the Credit
Documents; and

 

(v)          Good Standing Certificates. Certificates of good standing or the
equivalent from its jurisdiction of organization or formation and from each
other jurisdiction where failure to be in good standing would reasonably be
expected to have a Material Adverse Effect, in each case certified as of a
recent date by the appropriate Governmental Authority.

 

(c)           Opinions of Counsel. The Administrative Agent’s receipt of duly
executed favorable opinions of counsel to the Credit Parties, dated as of the
Closing Date, in form and substance satisfactory to the Administrative Agent and
the Lenders.

 

 

(d)

Financial Statements. The Administrative Agent’s receipt of each of the
following:

 

(i)            The audited consolidated balance sheets of the Consolidated Group
for the fiscal years ended December 31, 2003, December 31, 2004 and December 31,
2005, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal years (including the notes
thereto), prepared in accordance with GAAP; and

 

(ii)          The unaudited consolidated financial statements of the
Consolidated Group for the fiscal quarter ended March 31, 2006, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarters, prepared in accordance with GAAP.

 

(e)           Officer Certificates. The Administrative Agent’s receipt of a
certificate or certificates of a Responsible Officer of the Borrower, dated as
of the Closing Date, in form and substance satisfactory to the Administrative
Agent, certifying each of the following:

 

(i)            Consents. No consents, licenses or approvals are required in
connection with the execution, delivery and performance by any Credit Party of
the Credit Documents to which it is a party, other than as are in full force and
effect and, to the extent requested by the Administrative Agent, are attached
thereto;

 

(ii)          Material Adverse Effect. There has been no event or circumstance
since the date of the audited financial statements for the fiscal year ending
December 31, 2005 that has had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect;

 

(iii)         Financial Statements. The annual and quarterly financial
statements delivered to the Administrative Agent pursuant to Section 5.01(d)
hereof (A) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein,
(B) fairly present the financial condition of the Consolidated Group as of the
date thereof and the results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein (and with respect to such quarterly
statements, subject to the absence of footnotes and to normal year-end audit
adjustments) and (C) show all material indebtedness and other

 

49

CHAR1\885527v10

 



 

liabilities, direct or contingent, of the Consolidated Group as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness;
and

 

(iv)         Financial Covenant Calculations. The calculation of the financial
covenants set forth in Section 8.13 as of the end of the most recent fiscal
quarter of the Borrower ending prior to the Closing Date.

 

(f)           Personal Property Collateral. The Collateral Agent’s receipt of
the following, each in form and substance satisfactory to the Collateral Agent:

 

(i)            Lien Priority. Evidence that (A) the Collateral Agent, on behalf
of the Lenders, holds a perfected, first priority Lien on all Collateral and (B)
none of the Collateral is subject to any Liens (other than Permitted Liens);

 

(ii)          UCC Financing Statements. Such UCC financing statements as are
necessary or appropriate, in the Collateral Agent’s discretion, to perfect the
security interests in the Collateral;

 

(iii)         Intellectual Property. Such patent, trademark and copyright
notices and recordations as are necessary or appropriate, in the Collateral
Agent’s discretion, to perfect the security interests in the Credit Parties’ IP
Rights;

 

(iv)         Capital Stock. Original certificates evidencing the Capital Stock
pledged pursuant to the Collateral Documents (to the extent such Capital Stock
is certificated), together with undated stock transfer powers executed in blank;

 

(g)           Evidence of Insurance. The Collateral Agent’s receipt of copies of
insurance certificates or policies with respect to all insurance required to be
maintained pursuant to the Credit Documents identifying the Collateral Agent as
sole loss payee, with respect to casualty insurance, and as additional insured,
with respect to liability insurance.

 

(h)           Other. The Administrative Agent’s receipt of such other
assurances, certificates, documents, consents or opinions as the Administrative
Agent or the Lenders may require.

 

(i)            Fees and Expenses. All fees and expenses (including, unless
waived by the Administrative Agent, all reasonable fees, expenses and
disbursements of any law firm or other counsel) required to be paid on or before
the Closing Date shall have been paid.

 

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

5.02

Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrower and each other
Credit Party contained in Article VI or any other Credit Document, or that are
contained in any document furnished at any time

 

50

CHAR1\885527v10

 



 

under or in connection herewith or therewith, shall be true and correct on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

 

(b)           No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty by the Borrower that the conditions specified
in Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Credit Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01

Existence, Qualification and Power.

 

Each Credit Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or formation,
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business, (ii) execute, deliver and perform its obligations
under the Credit Documents to which it is a party and (iii) except to the extent
it would not reasonably be expected to have a Material Adverse Effect, own its
assets and carry on its business, (c) except to the extent it would not
reasonably be expected to have a Material Adverse Effect, is duly qualified and
is licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license.

 

6.02

Authorization; No Contravention.

 

The execution, delivery and performance by each Credit Party of each Credit
Document to which it is party have been duly authorized by all necessary
corporate or other organizational action and do not (a) contravene the terms of
such Credit Party’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Permitted
Liens) under, (i) any Contractual Obligation to which such Credit Party is party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Credit Party or its Property is subject; or
(c) violate any Law.

 

6.03

Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Credit Party of this Credit Agreement or any other
Credit Document (other than (a) as have already been obtained and are in full
force and effect and (b) filings to perfect security interestes granted pursuant
to the Credit Documents).

 



 

51

CHAR1\885527v10

 



 

 

 

6.04

Binding Effect.

 

This Credit Agreement and each other Credit Document has been duly executed and
delivered by each Credit Party that is party thereto. This Credit Agreement and
the other Credit Documents constitute legal, valid and binding obligations of
such Credit Party, enforceable against such Credit Party in accordance with its
terms.

 

6.05

Financial Statements.

 

(a)           The audited consolidated balance sheets of the Consolidated Group
for the most recent fiscal year ended, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such fiscal
year, including the notes thereto (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Consolidated Group as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Consolidated Group as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

 

(b)           The unaudited consolidated balance sheets of the Consolidated
Group for the most recent fiscal quarter ended, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (ii) fairly present the financial condition of the Consolidated Group
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments, and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Consolidated
Group as of the date of such financial statements, including liabilities for
taxes, material commitments and Indebtedness.

 

(c)           The consolidated forecasted balance sheet and statements of income
and cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 7.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Borrower’s best estimate of its future financial condition and
performance.

 

6.06

No Material Adverse Effect; No Internal Control Event.

 

(a)           Since December 31, 2005, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.

 

(b)           To the best knowledge of the Borrower, no Internal Control Event
exists or has occurred since December 31, 2005 that has resulted in or could
reasonably be expected to result in a misstatement in any material respect, in
any financial information delivered or to be delivered to the Administrative
Agent or the Lenders, of (i) covenant compliance calculations provided hereunder
or (ii) the assets, liabilities, financial condition or results of operations of
the Borrower and its Subsidiaries on a consolidated basis.

 

6.07

Litigation.

 

There are no actions, suits, investigations, criminal prosecutions, civil
investigative demands, imposition of criminal or civil fines or penalties,
proceedings, claims or disputes pending or, to the

 

52

CHAR1\885527v10

 



 

knowledge of the Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any member of the Consolidated Group or against any of
their properties or revenues that (a) purport to affect or pertain to this
Credit Agreement or any other Credit Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, would reasonably be expected to have a Material Adverse
Effect.

 

6.08

No Default.

 

No member of the Consolidated Group is in default under or with respect to any
Contractual Obligation that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Credit Agreement or any other Credit
Document.

 

6.09

Ownership of Property; Liens.

 

Each member of the Consolidated Group has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Property of the Consolidated Group is subject to no
Liens, other than Permitted Liens.

 

6.10

Environmental Compliance.

 

The Consolidated Group conducts in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that such Environmental Laws and claims would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

6.11

Insurance.

 

The properties of the Consolidated Group are insured with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates.

 

6.12

Taxes.

 

Each member of the Consolidated Group has filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those that are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.

 

6.13

ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws. Each
Plan that is intended to qualify under

 

53

CHAR1\885527v10

 



 

Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently pending before the IRS
with respect thereto and, to the best knowledge of the Borrower, nothing has
occurred that would prevent, or cause the loss of, such qualification. The
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

 

(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred that, with the giving
of notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that would reasonably be expected to be subject to Section 4069 or 4212(c) of
ERISA.

 

6.14

Subsidiaries.

 

As of the Closing Date, set forth on Schedule 6.14, with respect to each Credit
Party, is the jurisdiction of organization, classes of Capital Stock (including
options, warrants, rights of subscription, conversion, exchangeability and other
similar rights), and ownership and ownership percentages of each Subsidiary of
such Credit Party. The outstanding Capital Stock has been validly issued, is
owned free of Liens, and with respect to any outstanding shares of Capital Stock
of a corporation, such shares have been validly issued and are fully paid and
non-assessable. The outstanding shares of Capital Stock are not subject to any
buy-sell, voting trust or other shareholder agreement except as identified on
Schedule 6.14. As of the Closing Date, the Credit Parties have no Subsidiaries
other than those specifically disclosed on Schedule 6.14.

 

6.15

Margin Regulations; Investment Company Act.

 

(a)           The Credit Parties are not engaged and will not engage,
principally or as one of their important activities, in the business of
purchasing or carrying “margin stock” (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)           None of the Credit Parties, any Person Controlling a Credit Party,
or any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

 

6.16

Disclosure.

 

Each Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished

 

54

CHAR1\885527v10

 



 

(whether in writing or orally) by or on behalf of any Credit Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Credit Agreement or delivered
hereunder or under any other Credit Document (in each case, as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

6.17

Taxpayer Identification Number; Other Identifying Information.

 

The true and correct U.S. taxpayer identification number of the Borrower and
each Guarantor is set forth on Schedule 6.17.

 

6.18

Compliance with Laws.

 

Each member of the Consolidated Group is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions,
settlements or other agreements with any Governmental Authority and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

6.19

Intellectual Property; Licenses, Etc.

 

Each member of the Consolidated Group owns, or possesses the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person. To the best knowledge of the Credit Parties, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any member of the
Consolidated Group infringes upon any rights held by any other Person. No claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Credit Parties, threatened, that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

6.20

Security Agreement.

 

The Security Agreement is effective to create in favor of the Collateral Agent,
for the ratable benefit of the holders of the Obligations, a legal, valid and
enforceable security interest in the Collateral identified therein, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law) and, when UCC
financing statements (or other appropriate notices) in appropriate form are duly
filed at the locations identified in the Security Agreement, the Security
Agreement shall create a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the grantors thereunder in such
Collateral, in each case prior and superior in right to any other Lien (other
than Permitted Liens).

 

6.21

Pledge Agreement.

 

The Pledge Agreement is effective to create in favor of the Collateral Agent,
for the ratable benefit of the holders of the Obligations, a legal, valid and
enforceable security interest in the Collateral

 

55

CHAR1\885527v10

 



 

identified therein, except to the extent the enforceability thereof may be
limited by applicable Debtor Relief Laws affecting creditors’ rights generally
and by equitable principles of law (regardless of whether enforcement is sought
in equity or at law) and the Pledge Agreement shall create a fully perfected
first priority Lien on, and security interest in, all right, title and interest
of the pledgors thereunder in such Collateral, in each case prior and superior
in right to any other Lien (i) with respect to any such Collateral that is a
“security” (as such term is defined in the UCC) and is evidenced by a
certificate, when such Collateral is delivered to the Collateral Agent with duly
executed stock powers with respect thereto, (ii) with respect to any such
Collateral that is a “security” (as such term is defined in the UCC) but is not
evidenced by a certificate, when UCC financing statements in appropriate form
are filed in the appropriate filing offices in the jurisdiction of organization
of the pledgor or when “control” (as such term is defined in the UCC) is
established by the Collateral Agent over such interests in accordance with the
provision of Section 8-106 of the UCC, or any successor provision, and (iii)
with respect to any such Collateral that is not a “security” (as such term is
defined in the UCC), when UCC financing statements in appropriate form are filed
in the appropriate filing offices in the jurisdiction of organization of the
pledgor.

 

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

Until the Revolving Obligations shall have been paid in full or otherwise
satisfied, and the Revolving Commitments hereunder shall have expired or been
terminated, the Credit Parties will, and will cause each of their Subsidiaries
to:

 

7.01

Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           as soon as available, but in any event not later than the earlier
of (i) the date such deliveries are required by the SEC and (ii) ninety (90)
days after the end of each fiscal year of the Borrower, consolidated balance
sheets of the Consolidated Group as at the end of such fiscal year (beginning
with the fiscal year ending December 31, 2006), and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by (i) a report
and opinion of a Registered Public Accounting Firm of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
applicable Securities Laws and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit or with respect to the absence of any material misstatement
and (ii) an opinion of such Registered Public Accounting Firm independently
assessing the Borrower’s internal controls over financial reporting in
accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing Standard No. 2,
and Section 404 of Sarbanes-Oxley expressing a conclusion that contains no
statement that there is a material weakness in such internal controls; provided,
that if the opinion includes a statement of material weakness in such internal
controls, the existence of such statement shall not, in and of itself,
constitute a Default hereunder unless the Required Lenders so elect and provide
written notice to the Borrower regarding the same; and

 

 

56

CHAR1\885527v10

 



 

 

(b)           as soon as available, but in any event not later than (i) the date
such deliveries are required by the SEC and (ii) forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (beginning with the fiscal quarter ending June 30, 2006), consolidated
balance sheets of the Consolidated Group as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; and

 

(c)           as soon as available, but in any within forty-five (45) days after
the end of each fiscal year of the Borrower, forecasts prepared by management of
the Borrower, in form satisfactory to the Administrative Agent and the Required
Lenders, of consolidated balance sheets and statements of income or operations
and cash flows of the Borrower and its Subsidiaries on a monthly basis for the
immediately following fiscal year (including the fiscal year in which the
Revolving Termination Date occurs).

 

As to any information contained in materials furnished pursuant to
Section 7.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

7.02

Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), (beginning with the fiscal quarter
ending June 30, 2006), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower (i) setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the financial covenants
contained herein, (ii) certifying that no Default or Event of Default exists as
of the date thereof (or the nature and extent thereof and proposed actions with
respect thereto) and (iii) including a summary of all applicable material
changes in GAAP and in the consistent application thereof, the effect on the
financial covenants resulting therefrom, and a reconciliation between
calculation of the financial covenants (and determination of the applicable
pricing level under the definition of “Applicable Percentage”) before and after
giving effect to such changes;

 

(b)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;

 

(c)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements that the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

 

57

CHAR1\885527v10

 



 

 

(d)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Credit Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02;

 

(e)           promptly, and in any event within five (5) Business Days after
receipt thereof by any Credit Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof; and

 

(f)           promptly, such additional information regarding the business,
financial or corporate affairs of any Credit Party or any Subsidiary of a Credit
Party, or compliance with the terms of the Credit Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or Section
7.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 7.02(a) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Arranger

 

58

CHAR1\885527v10

 



 

shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

 

7.03

Notification.

 

Promptly notify the Administrative Agent of:

 

 

(a)

the occurrence of any Default or Event of Default;

 

(b)           any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;

 

 

(c)

the occurrence of any ERISA Event;

 

(d)           any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;

 

(e)           the determination by the Registered Public Accounting Firm
providing the opinion required under Section 7.01(a)(ii) (in connection with its
preparation of such opinion) or the Borrower’s determination at any time of the
occurrence or existence of any Internal Control Event; and

 

(f)           any litigation, investigation or proceeding affecting any Credit
Party in which the amount involved or relief sought would reasonably be expected
to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Credit Agreement and
any other Credit Document that have been breached.

 

7.04

Payment of Obligations.

 

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims that, if unpaid, would by law become a
Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

 

7.05

Preservation of Existence, Etc.

 

(a)           Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization (except in connection with a transaction permitted by Section 8.04
or 8.05);

 

 

59

CHAR1\885527v10

 



 

 

(b)           take all commercially reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and

 

(c)           preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.

 

7.06

Maintenance of Properties.

 

(a)           Maintain, preserve and protect all of its material Property and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted;

 

(b)          make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect; and

 

(c)           use the standard of care typical in the industry in the operation
and maintenance of its facilities.

 

7.07

Maintenance of Insurance.

 

Maintain in full force and effect with financially sound and reputable insurance
companies that are not Affiliates of the Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons and identifying the Collateral Agent as sole loss payee, with
respect to casualty insurance, and as additional insured, with respect to
liability insurance and providing for not less than thirty (30) days’ prior
notice to the Collateral Agent of the termination, lapse or cancellation of any
such insurance.

 

7.08

Compliance with Laws.

 

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

7.09

Books and Records.

 

Maintain (a) proper books of record and account, in which true and correct
entries in conformity with GAAP shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be, and (b) such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary.

 

7.10

Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
to visit and inspect any of its properties, to conduct field audits, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon

 

60

CHAR1\885527v10

 



 

reasonable advance notice to the Borrower; provided, however, that prior to the
occurrence and continuance of an Event of Default, the Borrower shall be
responsible for the costs and expenses of only one such inspection each calendar
year, and when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

 

7.11

Use of Proceeds.

 

Use the proceeds of the Credit Extensions for general corporate purposes not in
contravention of any Law or of any Credit Document, including Acquisitions
permitted hereunder.

 

7.12

Joinder of Subsidiaries as Guarantors.

 

(a)           Domestic Subsidiaries. Promptly notify the Administrative Agent of
the formation, acquisition (or other receipt of interests) of any Subsidiary
that (i) is a Domestic Subsidiary, (ii) is a Wholly Owned Subsidiary and (iii)
holds assets in excess of $100,000, which notice shall include information as to
the jurisdiction of organization, the number and class of Capital Stock
outstanding and ownership thereof (including options, warrants, rights of
conversion or purchase relating thereto); and with respect to any such
Subsidiary, within thirty (30) days of the formation, acquisition or other
receipt of interests thereof, cause the joinder of such Subsidiary as a
Guarantor pursuant to a Joinder Agreement (or such other documentation in form
and substance reasonably acceptable to the Administrative Agent) accompanied by
Organization Documents and favorable opinions of counsel to such Credit Party,
in form and substance reasonably satisfactory to the Administrative Agent.

 

(b)           Foreign Subsidiaries. The Borrower will not form or acquire any
Foreign Subsidiaries without the prior written consent of the Required Lenders.

 

(c)           Guaranties and Support Obligations in Respect of Other Funded
Debt. The Borrower will not permit any of its Subsidiaries to give a guaranty or
other Support Obligation in respect of Funded Debt, unless (i) the guaranty or
other Support Obligation is otherwise permitted hereunder and (ii) such
Subsidiary shall have given a guaranty of the Obligations hereunder on an equal
and ratable basis by becoming a Guarantor pursuant to the terms hereof.

 

7.13

Pledge of Capital Stock.

 

Pledge or cause to be pledged to the Collateral Agent to secure the Obligations
(a) one hundred percent (100%) of the issued and outstanding Capital Stock of
each Subsidiary that (i) is a Domestic Subsidiary, (ii) is a Wholly Owned
Subsidiary and (iii) holds assets in excess of $100,000 within thirty (30) days
of its formation, acquisition or other receipt of such interests and (b)
sixty-five percent (65%) of the issued and outstanding Capital Stock of each of
First-Tier Foreign Subsidiary within sixty days of its formation, acquisition or
other receipt of such interests, in each case pursuant to the Pledge Agreement
or pledge joinder agreements, together with opinions of counsel and any filings
and deliveries requested by the Collateral Agent in connection therewith to
perfect the security interests therein, all in form and substance reasonably
satisfactory to the Administrative Agent. The requirement pursuant to clause (b)
for the pledge of not more than sixty-five percent (65%) of the Capital Stock in
each First-Tier Foreign Subsidiary is intended to avoid treatment of the
undistributed earnings of a Foreign Subsidiary as a deemed dividend to its
United States parent for United States federal income tax purposes. Each Credit
Party shall pledge or cause to be pledged any greater or lesser percentage of
its interest in a Foreign Subsidiary that (whether pursuant to existing Law or
as the result of changes to, or clarifications of, existing Law after the date
hereof) (i) would not reasonably be expected to cause the undistributed

 

61

CHAR1\885527v10

 



 

earnings of such Foreign Subsidiary to be treated as a deemed dividend to the
United States parent of such Foreign Subsidiary, as determined for United States
federal income tax purposes, and (ii) would not otherwise reasonably be expected
to result in material adverse tax consequences to such Foreign Subsidiary or its
United States parent.

 

7.14

Pledge of Other Property.

 

Except for Subsidiaries not required to become a Guarantor pursuant to Section
7.12, pledge and grant a security interest in substantially all personal
property (including all accounts, contract rights, deposit accounts, chattel
paper, insurance proceeds, inventory, investments and financial assets, general
intangibles, intellectual property, licenses, machinery and equipment) located
in the United States and which may be perfected by filing financing statements
under the UCC or by filing notices of security interests in respect of
intellectual property with the United States Copyright Office or the United
States Patent and Trademark Office. The scope of the personal property covered
by this subsection will not include Excluded Property. In connection with any
grant of security interest under this subsection, the Credit Parties will
deliver to the Collateral Agent within thirty (30) days (with extensions as
deemed necessary by the Collateral Agent) (i) a security agreement in form and
substance reasonably satisfactory to the Administrative Agent and Collateral
Agent, executed in multiple counterparts, (ii) notices of grant of security
interest in respect of intellectual property with the United States Copyright
Office or the United States Patent and Trademark Office reasonably satisfactory
to the Collateral Agent, executed in multiple counterparts, (iii) such opinions
of counsel as the Administrative Agent and Collateral Agent may deem necessary
or appropriate, in form and substance reasonably satisfactory to the
Administrative Agent and Collateral Agent, (iv) evidence of casualty insurance
(consistent with the requirements for insurance hereunder) on personal property
showing the Collateral Agent as loss payee (if insurance is provided by a
commercial insurer), and (v) such other filings and deliveries as may be
necessary or appropriate as determined by the Collateral Agent in its reasonable
discretion.

 

7.15

Further Assurances.

 

 

(a)

Landlord Consents.

 

(i)            Within thirty (30) days after the Closing Date (or by such later
date as reasonably agreed by the Collateral Agent), the Borrower shall use its
best efforts to deliver (or cause to be delivered) to the Collateral Agent (i)
landlord consents, estoppel letters, consents and waivers, in form and substance
acceptable to the Collateral Agent, in respect of Collateral held at the
Borrower’s chief executive office; and (ii) such other landlord consents,
estoppel letters, consents, waivers, warehousemen and bailee letters and other
agreements, in form and substance acceptable to the Collateral Agent, in respect
of Collateral held on leased premises, as reasonably required by the Collateral
Agent.

 

(ii)          Use reasonable best efforts to promptly obtain landlord consents,
estoppel letters, consents, waivers, warehousemen and bailee letters and other
agreements, in form and substance acceptable to the Collateral Agent, as
reasonably requested by the Collateral Agent.

 

(b)           Intercompany Promissory Notes. Within thirty (30) days after the
Closing Date (or by such later date as reasonably agreed by the Collateral
Agent), the Credit Parties shall deliver to the Collateral Agent original
promissory notes evidencing intercompany loans or advances owing to any Credit
Party by any Subsidiary of the Borrower, together with undated allonges executed
in blank.

 

(c)           Good Standing. Within thirty (15) days after the Closing Date (or
by such later date as reasonably agreed by the Collateral Agent), the Credit
Parties shall deliver to the Administrative Agent a

 

62

CHAR1\885527v10

 



 

certificate of good standing with respect to American VitalCare, Inc. from its
jurisdiction of incorporation.

 

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

 

Until the Revolving Obligations shall have been paid in full or otherwise
satisfied, and the Revolving Commitments hereunder shall have expired or been
terminated, the Credit Parties will not, and will not permit any of their
Subsidiaries to:

 

8.01

Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

 

(a)

Liens pursuant to any Credit Document securing the Revolving Obligations;

 

(b)           Liens in favor of a Lender or any of its Affiliates pursuant to a
Swap Contract or Treasury Management Agreement permitted hereunder, but only to
the extent that (i) the obligations under such Swap Contract or Treasury
Management Agreement are permitted under Section 8.03, (ii) such Liens are on
the same collateral that secures the Revolving Obligations and (iii) the
obligations under such Swap Contract or Treasury Management Agreement and the
Revolving Obligations share pari passu (subject to Section 9.03) in the
collateral that is subject to such Liens;

 

(c)           Liens existing on the date hereof and listed on Schedule 8.01 and
any renewals or extensions thereof, provided that the property covered thereby
is not increased except as contemplated by Section 8.03(b) and any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 8.03(b);

 

(d)           Liens for taxes not yet due or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(e)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than thirty (30) days or that are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

 

(f)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(g)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

 

63

CHAR1\885527v10

 



 

 

(h)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property that, in the aggregate, are not substantial
in amount, and that do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;

 

(i)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 9.01(h);

 

(j)            Liens securing, or in respect of, obligations under capital
leases or Synthetic Leases and purchase money obligations for fixed or capital
assets; provided that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition;

 

(k)           Liens on the property or assets of any Person that becomes a
member of the Consolidated Group following the Closing Date to the extent such
Liens exist at the time such Person becomes a member of the Consolidated Group;
provided such Liens are not created in contemplation thereof and do not extend
to any property or assets of any other member of the Consolidated Group;

 

(l)            leases or subleases granted to others not interfering in any
material respect with the business of any member of the Consolidated Group;

 

(m)          any interest or title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Credit Agreement;

 

(n)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(o)           Liens created or deemed to exist in connection with a
Securitization Transaction permitted hereunder (including any related filings of
any financing statements), but only to the extent that any such Lien relates to
the applicable Securitization Receivables actually sold, contributed, financed
or otherwise conveyed or pledged pursuant to such transaction;

 

(p)           Liens deemed to exist in connection with Investments in repurchase
agreements which constitute Investments permitted under Section 8.02;

 

(q)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

 

(r)            Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection; and

 

(s)            Liens created in connection with indebtedness permitted under
Section 8.03(f); provided that any such Lien does not extend to any other
property;

 

 

64

CHAR1\885527v10

 



 

 

 

8.02

Investments.

 

Make or permit to exist any Investments, except:

 

 

(a)

cash and Cash Equivalents;

 

 

(b)

Investments existing on the date hereof and listed on Schedule 8.02;

 

(c)           to the extent not prohibited by applicable Law, advances to
officers, directors and employees of the Borrower and Subsidiaries in an
aggregate amount not to exceed $500,000 at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes;

 

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(e)           Investments by the Borrower and Domestic Subsidiaries in the
Borrower and Domestic Subsidiaries;

 

(f)           advances or loans to customers and suppliers in the ordinary
course of business that do not exceed $500,000 in the aggregate at any one time
outstanding;

 

 

(g)

Support Obligations permitted by Section 8.03;

 

 

(h)

Investments which constitute Permitted Acquisitions;

 

(i)            Investments resulting from a nonqualified deferred compensation
plan (structured as a “Rabbi Trust”) pursuant to which eligible employee’s have
a right to direct their respective Investments, but which are being held in the
name of the Borrower;

 

(j)            Investments in any joint venture or any Subsidiary that is not a
Wholly Owned Subsidiary, and Investments consisting of loans to any
non-affiliated third party with whom any member of the Consolidated Group has a
contract to provide services, in an amount not to exceed (i) $15 million in any
instance and (ii) in any fiscal year,

 

(A)          the aggregate amount of such Investments in joint ventures and
non-Wholly Owned Subsidiaries and loans to non-affiliated third parties under
this subsection (j) shall not exceed $50 million, and

 

(B)          the aggregate amount of such Investments in joint ventures and
non-Wholly Owned Subsidiaries and loans to non-affiliated third parties under
this subsection (j) together with the aggregate amount of consideration paid
(including assumed Indebtedness) for Permitted Acquisitions (other than the
Symphony Acquisition and Midland Acquisition), shall not exceed $100 million in
the aggregate;

 

provided that, notwithstanding the foregoing, with respect to the fiscal year
ending December 31, 2006, (1) the aggregate amount of Investments in joint
ventures and non-Wholly Owned Subsidiaries and loans to non-affiliated third
parties under this subsection (j) shall not exceed $25 million, and (2) the
aggregate amount of such Investments in joint ventures and non-

 

65

CHAR1\885527v10

 



 

Wholly Owned Subsidiaries and loans to non-affiliated third parties under this
subsection (j) together with the aggregate amount of consideration paid
(including assumed Indebtedness) for Permitted Acquisitions (other than the
Symphony Acquisition and Midland Acquisition), shall not exceed $50 million in
the aggregate; provided further that, if, at the time of any such Investment,
there are no Revolving Loans then outstanding, the Borrower may use its own
cash-on-hand without such invested amount counting against the Investment amount
limitation of clause (ii); and

 

(k)           other Investments not contemplated in the foregoing clauses of
this Section in an aggregate principal amount not to exceed $1 million.

 

8.03

Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

 

(a)

Indebtedness under the Credit Documents;

 

(b)           Indebtedness outstanding on the date hereof and listed on
Schedule 8.03 and any refinancings, refundings, renewals or extensions thereof;
provided that the principal amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension, but the principal
amount of any such refinancing, refunding, renewal or extension may include (i)
the principal amount of unfunded commitments relating thereto and (ii) a
reasonable premium or other reasonable amount paid;

 

(c)           obligations (contingent or otherwise) of any member of the
Consolidated Group existing or arising under any Swap Contract, provided that
(i) such obligations are entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;

 

(d)           unsecured intercompany Indebtedness among members of the
Consolidated Group to the extent permitted by Section 8.02;

 

(e)           obligations to make contingent payments (including earn-out
payments) incurred in connection with Permitted Acquisitions and Acquisitions
consummated prior to the Closing Date; provided that such obligations are
subordinated to the Obligations and that any note or other instrument evidencing
such obligations are otherwise satisfactory to the Administrative Agent;

 

(f)           secured Indebtedness of the Borrower or any of its Subsidiaries,
including term loan indebtedness, mortgage indebtedness, purchase money
indebtedness, capital leases, Synthetic Leases and lease obligations in respect
of Sale and Leaseback Transactions, provided that (i) the aggregate amount of
all such Indebtedness shall not at any time exceed $35 million, and (ii) with
respect to such secured Indebtedness (and obligations in respect of Sale and
Leaseback Transactions), the liens and security interests relating thereto shall
be limited to the fixed assets that are the subject of the financing and the
aggregate amount of indebtedness secured thereby shall not exceed the fair value
of the fixed assets that are the subject of the financing, and extensions and
refinancings thereof;

 

66

CHAR1\885527v10

 



 

 

 

 

(g)

Subordinated Debt;

 

(h)           Support Obligations of the Borrower or any of its Subsidiaries in
respect of the foregoing Indebtedness; provided that Support Obligations in
respect of any Subordinated Debt shall be subordinated in right and time of
payment to the loans and obligations owing hereunder on the same terms and
conditions as the Subordinated Debt to which they relate;

 

(i)            Support Obligations of Funded Debt of a joint venture that is a
Permitted Investment; provided that (i) the aggregate principal amount of all
such Support Obligations shall not exceed $15 million, and (ii) the Borrower
shall demonstrate compliance with the financial covenants hereunder after giving
effect thereto on a Pro Forma Basis; and

 

(j)           other unsecured Funded Debt of the Borrower not contemplated in
the foregoing clauses of this Section in an aggregate principal amount not to
exceed $20 million at any time.

 

8.04

Mergers and Dissolutions.

 

Merge, dissolve, liquidate, consolidate with or into another Person, except
that, so long as no Default or Event of Default exists or would result
therefrom, (a) any Subsidiary may merge or consolidate with (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, (ii) any
Guarantor, provided that if such Guarantor is a Domestic Credit Party, a
Domestic Credit Party shall be the continuing or surviving Person or (iii)
another Subsidiary, provided that (A) if such Subsidiary is a Wholly Owed
Subsidiary, a Wholly Owned Subsidiary shall be the continuing or surviving
Person and (B) if such Subsidiary is a Domestic Subsidiary, a Domestic
Subsidiary shall be the continuing or surviving Person; and (b) any Subsidiary
may be dissolved or liquidated, provided that its assets are Disposed of
pursuant to Section 8.05.

 

8.05

Dispositions.

 

Make any Disposition or enter into any agreement to make any Disposition to or
in favor of any Person, except:

 

(a)           Dispositions of property by any Subsidiary to a Credit Party or
another Subsidiary, provided that (i) if the transferor in such transaction is a
Guarantor, then the transferee must be a Credit Party, and (ii) if the
transferor in such transaction is a Wholly Owned Subsidiary, then the transferee
must be a Credit Party or a Wholly Owned Subsidiary;

 

(b)           Dispositions by the Consolidated Group of property pursuant to
Sale and Leaseback Transactions permitted pursuant to Section 8.03(f).

 

(c)           unless (i) the consideration paid therefor shall consist solely of
cash and Cash Equivalents, (ii) if the subject transaction is a Sale and
Leaseback Transaction, such transaction shall be permitted by Section 8.12,
(iii) if the subject transaction involves Capital Stock of a Subsidiary, the
subject transaction is of a controlling interest in such Subsidiary, (iv) in any
fiscal year the Property sold, leased or otherwise disposed of shall not have
generated, in the aggregate, more than five percent (5%) of Consolidated EBITDA
on a Pro Forma Basis for the immediately preceding fiscal year, and (v) no
Default or Event of Default shall exist immediately after giving effect thereto;
provided that notwithstanding anything to the contrary contained herein, no
member of the Consolidated Group may engage in any Securitization Transaction
without the prior written consent of the Required Lenders.

 

67

CHAR1\885527v10

 



 

 

The Administrative Agent will promptly deliver to the Borrower upon request, at
the Borrower’s expense, such release documentation (including delivery of
applicable stock certificates) as may be reasonably requested to give effect to
the release of subject Property from the security interests securing the
obligations hereunder in connection with Dispositions permitted hereunder.

 

8.06

Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that,

 

(a)           Subsidiaries of the Borrower may make dividend payments and
distributions in respect of their Capital Stock;

 

(b)           the Borrower may declare and make dividend payments or other
distributions payable solely in the common stock or other common equity
interests of such Person;

 

(c)           the Borrower may purchase, redeem or otherwise acquire shares of
its common stock or other common equity interests or warrants or options to
acquire any such shares with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common equity
interests; and

 

(d)           the Borrower may make cash purchases of its own Capital Stock if
(i) total cash consideration therefor does not exceed $35 million and (ii) no
Default or Event of Default shall exist immediately after giving effect thereto.

 

8.07

Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Consolidated Group on the date hereof or any
business substantially related or incidental thereto.

 

8.08

Change in Fiscal Year.

 

Change its fiscal year without the prior written consent of the Required
Lenders.

 

8.09

Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to transactions between
or among Domestic Credit Parties.

 

8.10

Prepayment of other Funded Debt.

 

(a)           Amend or modify, or permit or acquiesce to the amendment or
modification (including waivers) of, any material provisions of any Subordinated
Debt, including any notes or instruments evidencing any Subordinated Debt and
any indenture or other governing instrument relating thereto;

 

 

(b)

Make any payment in contravention of the terms of any Subordinated Debt; or

 

 

68

CHAR1\885527v10

 



 

 

(c)           Except in connection with a refinancing or refunding permitted
hereunder, make any prepayment, redemption, defeasance or acquisition for value
of (including by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), or refund,
refinance or exchange of, any Subordinated Debt.

 

8.11

No Further Negative Pledges.

 

Enter into any Contractual Obligation (other than this Credit Agreement and the
other Credit Documents) that (a) limits the ability (i) of any Subsidiary to
make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to the Borrower or any Guarantor, (ii) of any Subsidiary to
guarantee the Indebtedness of the Borrower or (iii) of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 8.12 solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or
(b) requires the grant of a Lien to secure an obligation of such Person in
connection with the grant of any Lien to secure another obligation of such
Person.

 

8.12

Sale Leasebacks.

 

Except with the prior written consent of the Required Lenders, the Credit
Parties will not permit any member of the Consolidated Group to enter into any
Sale and Leaseback Transaction unless such Sale and Leaseback Transaction would
be permitted under Section 8.03(f) hereof.

 

8.13

Financial Covenants.

 

(a)           Consolidated Senior Leverage Ratio. As of the end of each fiscal
quarter, the Consolidated Senior Leverage Ratio shall be not greater than:

 

Four Fiscal Quarters Ending

Maximum Consolidated Senior Leverage Ratio

Closing Date through December 31, 2006

3.25:1.0

March 31, 2007 through December 31, 2007

3.00:1.0

March 31, 2008 and each fiscal quarter thereafter

2.75:1.0

 

(b)           Consolidated Total Leverage Ratio. As of the end of each fiscal
quarter, the Consolidated Total Leverage Ratio shall be not greater than:

 

Four Fiscal Quarters Ending

Maximum Consolidated Total Leverage Ratio

Closing Date through December 31, 2007

4.00:1.0

March 31, 2008 through December 31, 2008

3.75:1.0

March 31, 2009 and each fiscal quarter thereafter

3.50:1.0

 

(c)           Consolidated Fixed Charge Coverage Ratio. As of the end of each
fiscal quarter, the Consolidated Fixed Charge Coverage Ratio shall be not less
than:

 

69

CHAR1\885527v10

 



 

 

 

Four Fiscal Quarters Ending

Minimum Consolidated Fixed Charge Coverage Ratio

Closing Date through December 31, 2007

1.25:1.0

March 31, 2008 and each fiscal quarter thereafter

1.50:1.0

 

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01

Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)           Non-Payment. The Borrower or any other Credit Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three (3) days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Credit Document; or

 

(b)           Specific Covenants. The Borrower or any other Credit Party fails
to perform or observe any term, covenant or agreement contained in (i) Section
7.01 and Section 7.02(a), (d) and (e), and such failure shall continue
unremedied for a period of at least five (5) Business Days after the earlier of
a Responsible Officer of a Credit Party becoming aware of such default or notice
thereof by the Administrative Agent or (ii) any of Section  7.02 (other than
subsections (a), (d) and (e)), 7.03, 7.05, 7.10, 7.11, 7.12, 7.13 or 7.14 or
Article VIII.

 

(c)           Other Defaults. The Borrower or any other Credit Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Credit Document on its part to be performed
or observed and such failure continues for thirty (30) days after the earlier of
a Responsible Officer of a Credit Party becoming aware of such failure or notice
thereof by the Administrative Agent; or

 

(d)           Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Credit Party herein, in any other Credit Document, or in
any document delivered in connection herewith or therewith shall be false or
misleading when made or deemed made; or

 

(e)           Cross-Default. (i) Any member of the Consolidated Group (A) fails
to make any payment when due (after giving effect to any grace period applicable
thereto and whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Support Obligations
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $2 million, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Support
Obligations or contained in any instrument or agreement evidencing, securing or

 

70

CHAR1\885527v10

 



 

relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Support Obligations (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Support Obligations to become payable or cash collateral in respect thereof to
be demanded; or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Borrower or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than $2 million; or

 

(f)           Insolvency Proceedings, Etc. Any member of the Consolidated Group
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

 

(g)           Inability to Pay Debts; Attachment. (i) Any member of the
Consolidated Group becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

 

(h)           Judgments. There is entered against any member of the Consolidated
Group (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding $2 million (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of ten consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan that has resulted or would reasonably be expected to
result in liability of a Credit Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of $1
million, or (ii) a Credit Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $1 million; or

 

(j)            Invalidity of Credit Documents. Any Credit Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Credit Party or any other Person contests in

 

71

CHAR1\885527v10

 



 

any manner the validity or enforceability of any Credit Document; or any Credit
Party denies that it has any or further liability or obligation under any Credit
Document, or purports to revoke, terminate or rescind any Credit Document; or

 

 

(k)

Change of Control. There occurs any Change of Control with respect to the
Borrower.

 

9.02

Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)           declare the commitments of the Lenders to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Credit Documents or applicable Law;

 

provided, however, that upon the occurrence of an Event of Default under Section
9.01(f) or (g), the obligation of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03

Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including all reasonable fees, expenses
and disbursements of any law firm or other counsel and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent, in
each case in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders (including all reasonable fees, expenses and
disbursements of any law firm or other counsel and amounts payable under
Article III), ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them;

 

72

CHAR1\885527v10

 



 

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders, the Swingline Lender and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other amounts owing in respect of any Swap Contract between any Credit Party
and any Lender, or any Affiliate of a Lender, to the extent such Swap Contract
is permitted hereunder, (c) payments of amounts due under any Treasury
Management Agreement between any Credit Party and any Lender, or any Affiliate
of a Lender and (d) the Administrative Agent for the account of the L/C Issuer,
to Cash Collateralize that portion of the L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among such parties in
proportion to the respective amounts described in this clause Fourth payable to
them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE X

 

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

10.01

Appointment and Authorization of Administrative Agent and Collateral Agent.

 

(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Credit Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Credit Party shall have rights as
a third party beneficiary of any of such provisions.

 

(b)           Each Lender hereby irrevocably appoints, designates and authorizes
the Collateral Agent to take such action on its behalf under the provisions of
this Credit Agreement and each Collateral Document and to exercise such powers
and perform such duties as are expressly delegated to it by the terms of this
Credit Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, nor shall the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any Collateral Document or otherwise exist against
the Collateral Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the Collateral Documents with
reference to

 

73

CHAR1\885527v10

 



 

the Collateral Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Collateral Agent shall act on behalf of the Lenders
with respect to any Collateral and the Collateral Documents, and the Collateral
Agent shall have all of the benefits and immunities (i) provided to the
Administrative Agent under the Credit Documents with respect to any acts taken
or omissions suffered by the Collateral Agent in connection with any Collateral
or the Collateral Documents as fully as if the term “Administrative Agent” as
used in such Credit Documents included the Collateral Agent with respect to such
acts or omissions, and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent.

 

10.02

Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

10.03

Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default

 

74

CHAR1\885527v10

 



 

unless and until notice describing such Default is given to the Administrative
Agent by the Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Credit Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04

Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05

Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

10.06

Resignation of the Administrative Agent.

 

Each of the Administrative Agent and the Collateral Agent may at any time give
notice of its resignation to the Lenders, the L/C Issuer and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank or other financial institution with an office in the United States, or an
Affiliate of any such bank or financial institution with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent or Collateral Agent, as applicable, gives
notice of its resignation, then the retiring Administrative Agent or Collateral
Agent, as applicable, may on behalf

 

75

CHAR1\885527v10

 



 

of the Lenders and the L/C Issuer, appoint a successor Administrative Agent or
Collateral Agent, as applicable, meeting the qualifications set forth above;
provided that if the Administrative Agent or the Collateral Agent, as
applicable, shall notify the Borrower and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent or Collateral Agent, as applicable, shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent or
Collateral Agent, as applicable, on behalf of the Lenders or the L/C Issuer
under any of the Credit Documents, the retiring Administrative Agent or
Collateral Agent, as applicable, shall continue to hold such collateral security
until such time as a successor Administrative Agent or Collateral Agent, as
applicable, is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent or
Collateral Agent, as applicable, shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent or Collateral Agent, as applicable, as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent, as applicable, hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent or
Collateral Agent, as applicable, and the retiring Administrative Agent or
Collateral Agent, as applicable, shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s or Collateral Agent’s
resignation, as applicable, hereunder and under the other Credit Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring Administrative Agent or Collateral Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent or
Collateral Agent, as applicable, was acting as Administrative Agent or
Collateral Agent, as applicable.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swingline
Lender, (b) the retiring L/C Issuer and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Credit Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

10.07

Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

 



 

76

CHAR1\885527v10

 



 

 

 

10.08

No Other Duties.

 

Anything herein to the contrary notwithstanding, none of the Syndication Agent,
Documentation Agent, Sole Lead Arranger or Sole Book Manager listed on the cover
page hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent, a Lender or the
L/C Issuer hereunder.

 

10.09

Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations (other than obligations under Swap Contracts or Treasury
Management Agreements to which the Administrative Agent is not a party) that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.09 and 11.04) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuwer in any such proceeding.

 

10.10

Collateral and Guaranty Matters.

 

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent
and the Collateral Agent, at its option and in its discretion:

 

(a)           to release any Lien on any property granted to or held by the
Collateral Agent under any Credit Document (i) upon termination of the Aggregate
Revolving Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all

 

77

CHAR1\885527v10

 



 

Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Credit Document, or (iii)
subject to Section 11.01, if approved, authorized or ratified in writing by the
Required Lenders;

 

(b)           to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 8.01(j); and

 

(c)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the authority of the Collateral
Agent to release or subordinate its interest in particular property and of the
Administrative Agent to release any Guarantor from its obligations hereunder
pursuant to this Section 10.10.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01

Amendments, Etc.

 

No amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by the Borrower or any other
Credit Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Credit Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that:

 

(a)           unless also consented to in writing by each Lender directly
affected thereby, no such amendment, waiver or consent shall:

 

(i)            extend or increase the Revolving Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 9.02), it being
understood that the amendment or waiver of an Event of Default or a mandatory
reduction or a mandatory prepayment in Commitments shall not be considered an
increase in Commitments,

 

(ii)          waive non-payment or postpone any date fixed by this Credit
Agreement or any other Credit Document for any payment of principal, interest,
fees or other amounts due to any Lender hereunder or under any other Credit
Document,

 

(iii)         reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Credit Document; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (B) to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder,

 

(iv)         change any provision of this Credit Agreement regarding pro rata
sharing or pro rata funding with respect to (A) the making of advances
(including participations), (B) the

 

78

CHAR1\885527v10

 



 

manner of application of payments or prepayments of principal, interest, or
fees, (C) the manner of application of reimbursement obligations from drawings
under Letters of Credit, or (D) the manner of reduction of commitments and
committed amounts,

 

(v)           change any provision of this Section 11.01(a) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder,

 

(vi)         release all or substantially all of the Collateral (other than as
provided herein or as appropriate in connection with transactions permitted
hereunder), or

 

(vii)        release the Borrower or release all or substantially all of the
value of the Guaranty without the written consent of each Lender;

 

(b)           unless also consented to in writing by the L/C Issuer, no such
amendment, waiver or consent shall affect the rights or duties of the L/C Issuer
under this Credit Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it;

 

(c)           unless also consented to in writing by the Swingline Lender, no
such amendment, waiver or consent shall affect the rights or duties of the
Swingline Lender under this Credit Agreement;

 

(d)           unless also consented to in writing by the Administrative Agent,
no such amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Credit Agreement or any other Credit Document;
and

 

(e)           unless also consented to in writing by the Collateral Agent, no
such amendment, waiver or consent shall affect the rights or duties of the
Collateral Agent under this Credit Agreement or any other Credit Document;

 

provided however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Revolving Commitment
of such Lender may not be increased or extended without the consent of such
Lender, (ii) each Lender is entitled to vote as such Lender sees fit on any
bankruptcy or insolvency reorganization plan that affects the Loans, (iii) each
Lender acknowledged that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein, (iv) the
Required Lenders may consent to allow a Credit Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding, and (v) the Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto.

 

11.02

Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

 

79

CHAR1\885527v10

 



 

 

(i)           if to the Borrower, the Administrative Agent, the L/C Issuer or
the Swingline Lender, to the address, telecopier number, electronic mail address
or telephone number specified for such Person on Schedule 11.02; and

 

(ii)          if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Credit Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Credit
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Credit Party,

 

80

CHAR1\885527v10

 



 

any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)           Change of Address, Etc. Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the
Swingline Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swingline Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the Collateral
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03

No Waiver; Cumulative Remedies.

 

No failure by any Lender, the L/C Issuer, Swingline Lender or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

11.04

Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Credit Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Credit
Agreement and the other Credit Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

81

CHAR1\885527v10

 



 

 

(b)           Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), each Lender and the L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Credit Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Credit Agreement and the other Credit
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Credit Party against an Indemnitee for breach in bad faith
of such Indemnitee's obligations hereunder or under any other Credit Document,
if the Borrower or such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

 

(c)           Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Revolving Commitment Percentage or, in the case of L/C Obligations,
Revolving Commitment Percentage (determined in each case as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(d).

 

(d)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Credit
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Credit
Agreement or the

 

82

CHAR1\885527v10

 



 

other Credit Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappeable judgment
of a court of competent jurisdiction.

 

(e)           Payments. All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

 

(f)           Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swingline
Lender, the replacement of any Lender, the termination of the Aggregate
Revolving Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

11.05

Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent on demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.

 

11.06

Successors and Assigns.

 

(a)           Successors and Assigns Generally. The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither any Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section, (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.

 

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Revolving Commitment and the
Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

83

CHAR1\885527v10

 



 

 

 

 

(i)

Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and the Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5 million unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

(ii)          Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Revolving Commitment assigned, except that this clause (ii) shall not apply to
the Swingline Lender’s rights and obligations in respect of Swingline Loans;

 

(iii)         Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 

(C)          the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)          the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

 

 

84

CHAR1\885527v10

 



 

 

(iv)         Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount, if any, required
as set forth in Schedule 11.06; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)         No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Credit Agreement that does not comply with this
subsection shall be treated for purposes of this Credit Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)           Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Revolving Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swingline
Loans) owing to it); provided that (i) such Lender’s obligations under this
Credit Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Credit Agreement.

 

 

85

CHAR1\885527v10

 



 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.01 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.12 as though
it were a Lender.

 

(e)           Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Note(s), if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments. The words “execution”,
“signed”, “signature”, and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)           Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30)
days’ notice to the Borrower, resign as Swingline Lender. In the event of any
such resignation as L/C Issuer or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swingline
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swingline Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swingline Lender, it shall retain all
the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swingline Loans pursuant to Section
2.04(b). Upon the appointment of a successor L/C Issuer and/or Swingline Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swingline

 

86

CHAR1\885527v10

 



 

Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

11.07

Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Credit Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including federal and state securities Laws.

 

11.08

Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of such
Borrower or such Credit Party now or hereafter existing under this Credit
Agreement or any other Credit Document

 

87

 



 

CHAR1\885527v10

 

to such Lender or the L/C Issuer, irrespective of whether or not such Lender or
the L/C Issuer shall have made any demand under this Credit Agreement or any
other Credit Document and although such obligations of such Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

11.09

Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

11.10

Counterparts; Integration; Effectiveness.

 

This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Credit Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 5.01, this Credit Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this Credit
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.

 

11.11

Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 



 

88

CHAR1\885527v10

 



 

 

 

11.12

Severability.

 

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.13

Replacement of Lenders.

 

If (a) any Lender requests compensation under Section 3.04, (b) any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (c) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed amendment, consent,
change, waiver, discharge or termination with respect to any Credit Document
that has been approved by the Required Lenders (including, without limitation,
by a failure to respond in writing to a proposed amendment by the date and time
specified by the Administrative Agent) as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders of a particular class of loans,
or (d) any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this Credit
Agreement and the related Credit Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b)(iv);

 

(ii)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.05) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);

 

(iii)         in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

 

(iv)

such assignment does not conflict with applicable Laws; and

 

(v)          in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed amendment, consent change, waiver,
discharge or termination with respect to any Credit Document, the applicable
replacement bank or financial institution consents to the proposed change,
waiver, discharge or termination;

 

provided that the failure by such Non-Consenting Lender to execute and deliver
an Assignment and Assumption shall not impair the validity of the removal of
such Non-Consenting Lender and the mandatory assignment of such Non-Consenting
Lender’s Commitments and outstanding Loans and participations in L/C Obligations
pursuant to this Section 11.13 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Assumption.

 

89

CHAR1\885527v10

 



 

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14

Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.

 

(b)           SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND THE OTHER
CREDIT PARTIES IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NORTH
CAROLINA SITTING IN THE COUNTY OF MECKLENBURG AND OF THE UNITED STATES DISTRICT
COURT FOR THE WESTERN DISTRICT OF SUCH STATE AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS CREDIT AGREEMENT OR IN ANY
OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST THE
BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)           WAIVER OF VENUE. EACH OF THE BORROWER AND THE OTHER CREDIT PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B)
OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15

Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN

 

90

CHAR1\885527v10

 



 

ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16

No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby, the
Borrower and each other Credit Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) the revolving credit facility provided
for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Credit Document) are an arm’s-length
commercial transaction among the Borrower, the other Credit Parties and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arranger, on the other hand, and the Borrower and the other Credit Parties are
capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated hereby and by the other
Credit Documents (including any amendment, waiver or other modification hereof
or thereof); (ii) in connection with the process leading to such transaction,
the Administrative Agent and the Arranger each is and has been acting solely as
a principal and is not the financial advisor, agent or fiduciary, for any of the
Borrower, any other Credit Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor the Arranger has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower or any other Credit
Party with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Credit Document (irrespective of whether the
Administrative Agent or the Arranger has advised or is currently advising any of
the Borrower, the other Credit Parties or their respective Affiliates on other
matters) and neither the Administrative Agent nor the Arranger has any
obligation to any of the Borrower, the other Credit Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; (iv)
the Administrative Agent and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Credit Parties and their respective Affiliates,
and neither the Administrative Agent nor the Arranger has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and the Arranger have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Credit Document)
and the Borrower and each other Credit Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
The Borrower and each other Credit Party hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty.

 

11.17

USA PATRIOT Act Notice.

 

Each Lender that is subject to the PATRIOT Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the

 

91

CHAR1\885527v10

 



 

requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Borrower in
accordance with the Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

92

CHAR1\885527v10

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWER:

REHABCARE GROUP, INC.,

a Delaware Corporation

 

By:                                                               

 

Name: Jay W. Shreiner

 

 

Title:

Senior Vice President and

 

Chief Financial Officer

 

 

GUARANTORS:

AMERICAN VITALCARE, INC.,

a California corporation

MANAGED ALTERNATIVE CARE, INC.,

a California corporation

PHASE 2 CONSULTING, INC.,

a Delaware corporation

REHABCARE GROUP OF CALIFORNIA, INC.,

a Delaware corporation

REHABCARE GROUP EAST, INC.,

a Delaware corporation

REHABCARE GROUP MANAGEMENT SERVICES, INC.,

a Delaware corporation

REHABCARE SANTA MONICA, INC.,

a Delaware corporation

REHABCARE TEXAS HOLDINGS, INC.,

a Delaware corporation

SALT LAKE PHYSICAL THERAPY ASSOCIATES, INC.,

a Utah corporation

STARMED MANAGEMENT, INC.,

a Delaware corporation

REHABCARE GROUP OF VIRGINIA LLC,

a Virginia limited liability company

REHABCARE HOSPITAL HOLDINGS, L.L.C.,

a Delaware limited liability company

LOUISIANA SPECIALTY HOSPITAL, L.L.C.,

a Delaware limited liability company

WEST GABLES REHABILITATION HOSPITAL, L.L.C.,

a Delaware limited liability company

LAFAYETTE SPECIALTY HOSPITAL, L.L.C.,

a Delaware limited liability company

TULSA SPECIALTY HOSPITAL, L.L.C.,

a Delaware limited liability company

CLEAR LAKE REHABILITATION HOSPITAL, L.L.C.,

a Delaware limited liability company

 

By:                                                               

 

Name: Jay W. Shreiner

 

 

Title:

Senior Vice President and

 

Chief Financial Officer

 

 

 

REHABCARE GROUP, INC.

AMENDED AND RESTATED CREDIT AGREEMENT

 

 

 

 

REHABCARE GROUP OF TEXAS, L.P.,

a Texas limited liability company

REHABCARE GROUP OF ARLINGTON, LP,

a Texas limited partnership

REHABCARE GROUP OF AMARILLO, LP,

a Texas limited partnership

 

 

By:

RehabCare Group, Inc.,

 

 

a Delaware corporation, as its General Partner

 

By:                                                               

 

Name: Jay W. Shreiner

 

 

Title:

Senior Vice President and

 

Chief Financial Officer

 

 

administrative agent:

bank of america, n.a.,

as Administrative Agent and Collateral Agent

 

By:                                                                           

Name:

Title:

 

LENDERS:

bank of america, n.a.,

as L/C Issuer, Swingline Lender and as a Lender

 

By:                                                                           

Name:

Title:

 

HARRIS, N.A.

By:                                                                           

Name:

Title:

 

GENERAL ELECTRIC CAPITAL CORPORATION

By:                                                                           

Name:

Title:

 

NATIONAL CITY BANK

By:                                                                           

Name:

Title:

 

U.S. BANK NATIONAL ASSOCIATION

By:                                                                           

Name:

Title:

 

SUNTRUST BANK

By:                                                                           

Name:

Title:

 

COMERICA BANK

By:                                                                           

Name:

Title:

 

 

REHABCARE GROUP, INC.

AMENDED AND RESTATED CREDIT AGREEMENT

IMS_LAST_PAGE

 

 